        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 1 of 158




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



 In re Mylan N.V. Securities Litigation                              No. 16-cv-07926 (JPO)




      DEFENDANTS’ ANSWER AND AFFIRMATIVE AND OTHER DEFENSES
     TO LEAD PLAINTIFFS’ SECOND AMENDED CLASS ACTION COMPLAINT

               Defendants Mylan N.V., Mylan Inc., Heather Bresch, Robert J. Coury, Paul B.

Campbell, Rajiv Malik, Kenneth S. Parks and John D. Sheehan (“Defendants”), upon personal

knowledge and/or information and belief, answer Plaintiffs’ Second Amended Class Action

Complaint, dated July 6, 2018 (the “Second Amended Complaint”), as follows:

               1.      Deny the allegations of paragraph 1 of the Second Amended Complaint,

except admit that this action purports to be a class action on behalf of persons or entities that

acquired the securities of Mylan N.V. and/or Mylan Inc., between February 21, 2012 and

October 30, 2017, and that Plaintiffs purport to seek remedies for alleged violations of the

Securities Exchange Act of 1934.

               2.      Deny the allegations of paragraph 2 of the Second Amended Complaint,

except admit that subsidiaries of Mylan N.V. develop, license, manufacture, market and

distribute generics, branded generics, brand-name and over-the-counter products in a variety of

dosage forms and therapeutic categories around the world, and further admit that an indirect

subsidiary of Mylan N.V. markets and sells the EpiPen® and EpiPen Jr® (collectively,

“EpiPen”) Auto-Injectors, which are manufactured and supplied by a wholly owned subsidiary

of Pfizer, and further admit that EpiPen products dispense measured doses of epinephrine, which

is considered the first line treatment for anaphylaxis, and further admit that anaphylaxis is a
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 2 of 158




severe allergic reaction that is rapid in onset and may cause death, either through swelling that

shuts off airways or through a significant drop in blood pressure, and further admit that certain of

Mylan N.V.’s subsidiaries manufacture and sell certain generic drugs, including (in at least one

dosage and product form): albuterol sulfate, benazepril, clomipramine, divalproex, propranolol

and doxycycline hyclate delayed release (“Doxy DR”), and Defendants refer to the National

Institutes of Health DailyMed website for indications and usage for each of these generic drugs.

               3.      Deny the allegations of paragraph 3 of the Second Amended Complaint,

except admit that Mylan N.V. and Mylan Inc. have been involved in various disputes,

governmental and/or regulatory inquiries, investigations and proceedings, tax proceedings and

litigation matters, both in the U.S. and abroad, that arise from time to time, and refer to those

disputes, inquiries, investigations, proceedings and litigations for their contents, and further state

that, as this Court found in its Opinion and Order entered on the docket on March 28, 2018,

“Mylan was never— and, as of today, never has been—found liable for the misconduct alleged

by Plaintiffs”. [Dkt. #69.]

               4.      Deny the allegations of paragraph 4 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as those claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on allegations of statements concerning EpiPen or concerning allegations that Mylan

agreed with other drug companies to fix the price of generic drugs, and the Court in its Opinion

and Order instructed Defendants to “file an answer to the surviving claims”, and thus no



                                                  2
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 3 of 158




response is required with respect to the allegations of paragraph 4 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               5.      Deny the allegations of paragraph 5 of the Second Amended Complaint,

and refer to 42 U.S.C. § 1396r-8 for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of paragraph 5

of the Second Amended Complaint related thereto. [Dkt. #102.]

               6.      Deny the allegations of paragraph 6 of the Second Amended Complaint,

except admit that the Omnibus Budget Reconciliation Act of 1990 was enacted in 1990, and refer

to 42 U.S.C. § 1396r-8 and 42 C.F.R. § 447.500 et seq. for their contents, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 6 of the Second Amended Complaint related thereto. [Dkt. #102.]

               7.      Deny the allegations of paragraph 7 of the Second Amended Complaint,

and refer to 42 U.S.C. § 1396r-8 and 42 C.F.R. § 447.500 et seq. for their contents, and further

state that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to




                                                  3
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 4 of 158




“file an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 7 of the Second Amended Complaint related thereto. [Dkt. #102.]

               8.     Deny the allegations of paragraph 8 of the Second Amended Complaint,

except admit that Mylan N.V. and Mylan Inc. have retained highly sophisticated and capable

attorneys to provide legal advice regarding compliance with applicable laws, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to

“file an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 8 of the Second Amended Complaint related thereto. [Dkt. #102.]

               9.     Deny the allegations of paragraph 9 of the Second Amended Complaint,

except admit that, based on publicly available information, Andrew M. Slavitt sent a letter to

Senator Ron Wyden dated October 5, 2016, and refer to that letter for its contents, and further

state that Defendants are without knowledge or information sufficient to form a belief as to the

truth of the allegations concerning the contents of alleged communications that purportedly

occurred in “early 2009”, between “the Inspector General of the Department of Health and

Human Services” and unspecified persons at “CMS”, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of paragraph 9

of the Second Amended Complaint related thereto. [Dkt. #102.]




                                                 4
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 5 of 158




               10.     Deny the allegations of paragraph 10 of the Second Amended Complaint,

except admit that Mylan N.V. (and, for periods prior to February 27, 2015, Mylan Inc.)

periodically submitted filings with the U.S. Securities and Exchange Commission (“SEC”), and

refer to those filings for their contents, and further state that Plaintiffs’ claims against Defendants

were dismissed by the Court in its Opinion and Order entered on the docket on March 28, 2018,

insofar as such claims relied on allegations related to “statements about the complexity,

ambiguity, and subjectivity of the rebate calculation [which] are statements of opinion” [Dkt.

#69], and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on allegations of statements concerning EpiPen, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no

response is required with respect to the allegations of paragraph 10 of the Second Amended

Complaint related thereto.

               11.     Deny the allegations of paragraph 11 of the Second Amended Complaint,

except admit that in November 2014, Mylan Inc. received a subpoena from the U.S. Department

of Justice (“DOJ”) that sought information concerning the classification of EpiPen products for

purposes of the Medicaid Drug Rebate Program, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 11 of the Second Amended Complaint related thereto. [Dkt. #102.]




                                                  5
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 6 of 158




               12.     Deny the allegations of paragraph 12 of the Second Amended Complaint,

except admit that on January 28, 2013, Sanofi-Aventis (“Sanofi”) announced that the Auvi-Q

would be available in U.S. pharmacies and refer to that announcement for its contents, and

further admit that the Auvi-Q is an epinephrine auto-injector device with voice instructions, and

further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 12 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               13.     Deny the allegations of paragraph 13 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 13 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               14.     Deny the allegations of paragraph 14 of the Second Amended Complaint,

and further state that to the extent paragraph 14 states a legal conclusion, no response is required,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with



                                                  6
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 7 of 158




respect to the allegations of paragraph 14 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               15.     Deny the allegations of paragraph 15 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 15 of the Second Amended Complaint related thereto. [Dkt. #102.]

               16.     Deny the allegations of paragraph 16 of the Second Amended Complaint,

except admit that the attorneys general of certain states filed a complaint in the U.S. District

Court for the District of Connecticut dated December 14, 2016, in a case captioned Connecticut

v. Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug

manufacturers, including Mylan Pharmaceuticals, Inc., and refer to that complaint for its

contents, and further state that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations in footnote 1.

               17.     Deny the allegations of paragraph 17 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline



                                                   7
        Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 8 of 158




monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 17 of the Second Amended Complaint related thereto. [Dkt. #102.]

               18.     Deny the allegations of paragraph 18 of the Second Amended Complaint,

except admit that Mylan N.V. (and, for periods prior to February 27, 2015, Mylan Inc.)

periodically submitted filings with the SEC, and refer to those filings for their contents.

Defendants further state that Plaintiffs’ claims against Defendants were dismissed by the Court

in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied

on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order, insofar as such claims rely on or concern allegations that Mylan

agreed with other drug companies to fix the price of generic drugs, and the Court in its Opinion

and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 18 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               19.     Deny the allegations of paragraph 19 of the Second Amended Complaint,

and refer to the public record for the per share price of Mylan N.V. ordinary shares on

January 30, 2017, except admit that on November 18, 2016, Mylan received a request from the



                                                  8
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 9 of 158




Federal Trade Commission (“FTC”) Bureau of Competition seeking documents and information

relating to its preliminary investigation into potential anticompetitive practices involving

epinephrine auto-injectors, and further state that Mylan is fully cooperating with the FTC’s

inquiry, and further state that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations concerning the contents of the unidentified “news

article” or unidentified “U.S. Congresspersons”, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 19 of the Second Amended Complaint related thereto. [Dkt. #102.]

               20.     Deny the allegations of paragraph 20 of the Second Amended Complaint,

except admit that, based on publicly available information, Inside Health Policy published an

article titled “CMS Tells Mylan It Incorrectly Classified EpiPen To Pay Lower Medicaid

Rebates, Lawmakers Upset” dated September 2, 2016, and further admit that, based on publicly

available information, Bloomberg published an article titled “Mylan Accused by U.S. of

Overcharging Medicaid for EpiPen” dated October 5, 2016, and refer to those articles for their

contents, and refer to the public record for the per share price of Mylan N.V. ordinary shares on

September 2, 2016 and October 6, 2016, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on allegations of statements concerning EpiPen, and the Court

in its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and




                                                 9
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 10 of 158




thus no response is required with respect to the allegations of paragraph 20 of the Second

Amended Complaint related thereto. [Dkt. #102.]

               21.     Deny the allegations of paragraph 21 of the Second Amended Complaint,

except admit that, based on publicly available information, Bloomberg News published an article

titled “U.S. Charges in Generic-Drug Probe to Be Filed by Year-End” dated November 3, 2016,

and admit that, based on publicly available information, Bloomberg published an article titled

“U.S. Generic Drug Probe Seen Expanding After Guilty Pleas” dated December 14, 2016, and

further state that, based on publicly available information, The Philadelphia Inquirer article titled

“Ex-N.J. pharma execs admit to fixing generic drug prices” was originally dated January 9, 2017,

not published on January 10, 2017 as alleged in paragraph 21 of the Second Amended

Complaint, and refer to those articles for their contents, and refer to the public record for the per

share price of Mylan N.V. ordinary shares on November 3, 2016, December 14, 2016,

January 10, 2017, January 11, 2017 and January 12, 2017, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on or concern allegations that Mylan

agreed with other drug companies to fix the price of generic drugs, and the Court in its Opinion

and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 21 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               22.     Deny the allegations of paragraph 22 of the Second Amended Complaint,

except admit that on October 31, 2017, the Attorney General of the State of Connecticut issued a

press release concerning the filing of an amended complaint, and refer to that press release and

the amended complaint for their contents, and state that Plaintiffs’ claims against Defendants



                                                 10
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 11 of 158




were dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims relied on allegations that Mylan agreed with other drug companies to fix

the price of doxycycline monohydrate, glipizide-metformin and verapamil, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 22 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               23.     Deny the allegations of paragraph 23 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

October 31, 2017.

               24.     Deny the allegations of paragraph 24 of the Second Amended Complaint.

               25.     Deny the allegations of paragraph 25 of the Second Amended Complaint,

except admit that Plaintiffs purport to bring this action pursuant to the statutes and rules cited

therein.

               26.     State that the allegations of paragraph 26 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 26

of the Second Amended Complaint, except admit that Plaintiffs purport to invoke the jurisdiction

of this Court pursuant to the statutes cited therein.

               27.     State that the first sentence of paragraph 27 of the Second Amended

Complaint purports to state characterizations and/or conclusions of law that do not require a



                                                  11
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 12 of 158




response. To the extent a response is required, Defendants deny the allegations of paragraph 27

of the Second Amended Complaint, except admit that Plaintiffs purport to establish venue

pursuant to the statutes cited therein, and further admit that Mylan N.V. ordinary shares are listed

on the NASDAQ Global Select Market, and that, based on publicly available information,

NASDAQ’s principal executive offices are located in New York.

               28.     Deny the allegations of paragraph 28 of the Second Amended Complaint.

               29.     Deny the allegations of paragraph 29 of the Second Amended Complaint.

               30.     Deny the allegations of paragraph 30 of the Second Amended Complaint,

except admit that Mylan N.V. is incorporated in the Netherlands, and further admit that Mylan

N.V. has executive offices located at Building 4, Trident Place, Mosquito Way, Hatfield,

Hertfordshire, AL10 9UL, England, but that the Chief Executive Officer and other executive

officers of Mylan N.V. carry out the day-to-day conduct of Mylan N.V.’s worldwide businesses

at the company’s principal offices in Canonsburg, Pennsylvania, and further admit that

subsidiaries of Mylan N.V. develop, license, manufacture, market and distribute generics,

branded generics, brand name and over-the-counter products in a variety of dosage forms and

therapeutic categories around the world, and further admit that a subsidiary of Mylan N.V.

markets and sells the EpiPen products, and further admit that EpiPen products (but not the

authorized generics to EpiPen products) are marketed under brand names, and further admit that

EpiPen products dispense measured doses of epinephrine, which is considered the first line

treatment for anaphylaxis, and further admit that anaphylaxis is a severe allergic reaction that is

rapid in onset and may cause death, either through swelling that shuts off airways or through a

significant drop in blood pressure, and further admit that on July 13, 2014, Mylan N.V., Mylan

Inc. and Moon of PA Inc. entered into a definitive agreement with Abbott Laboratories



                                                 12
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 13 of 158




(“Abbott”) to acquire Abbott’s non-U.S. developed markets specialty and branded generics

business (the “EPD Business”) in an all-stock transaction (the “EPD Transaction”), and admit

that on November 4, 2014, Mylan N.V., Mylan Inc., Moon of PA Inc. and Abbott entered into an

amended and restated definitive agreement implementing the transaction, and admit that the EPD

Transaction closed on February 27, 2015 (the “EPD Transaction Closing Date”), after receiving

approval from Mylan Inc.’s shareholders on January 29, 2015, and admit that on February 27,

2015, Abbott transferred the EPD Business to Mylan N.V., in exchange for 110 million ordinary

shares of Mylan N.V., and admit that, immediately after the transfer of the EPD Business, Mylan

Inc. merged with Moon of PA Inc., an indirect wholly owned subsidiary of Mylan N.V., with

Mylan Inc. becoming an indirect wholly owned subsidiary of Mylan N.V., and further admit that,

at this time, Mylan Inc.’s outstanding common stock was exchanged on a one to one basis for

Mylan N.V. ordinary shares, and further admit that Mylan N.V. is the successor registrant to

Mylan Inc. for SEC reporting purposes, and further admit that in connection with the EPD

Transaction, officers and directors of Mylan Inc. were appointed as officers and directors of

Mylan N.V., and further admit that on March 2, 2015, Mylan N.V.’s ordinary shares began

trading on the NASDAQ Global Select Stock Market under ticker symbol “MYL”.

               31.     Deny the allegations of paragraph 31 of the Second Amended Complaint,

except admit that Mylan Inc. is incorporated in Pennsylvania.

               32.     Deny the allegations of paragraph 32 of the Second Amended Complaint,

except admit that Defendant Heather Bresch has served as the Chief Executive Officer of Mylan

N.V. (and, prior to February 27, 2015, Mylan Inc.) since January 2012, and prior to that, held

various positions at Mylan Inc., including Director of Government Relations from March 1, 2002

to February 9, 2004.



                                                13
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 14 of 158




               33.    Admit the allegations of paragraph 33 of the Second Amended Complaint.

               34.    Admit the allegations of paragraph 34 of the Second Amended Complaint.

               35.    Admit the allegations of paragraph 35 of the Second Amended Complaint.

               36.    Admit the allegations of paragraph 36 of the Second Amended Complaint.

               37.    Admit the allegations of paragraph 37 of the Second Amended Complaint.

               38.    Deny that in all instances where the term “Individual Defendants” appears

in the Second Amended Complaint it refers to Defendants Bresch, Coury, Campbell, Malik,

Parks and Sheehan.

               39.    Deny the allegations of paragraph 39 and footnote 2 of the Second

Amended Complaint, except admit that in 2007, Mylan Inc. acquired the predecessor to Mylan

Specialty L.P., Dey Pharma, L.P., which had the rights to market EpiPen products, and further

admit that on September 26, 2016, Mylan N.V. filed a Form 8-K with the SEC, and refer to that

Form 8-K for its contents, and admit that Mylan N.V. (and, for periods prior to February 27,

2015, Mylan Inc.) filed Forms 10-K with the SEC, and refer to those Forms 10-K for their

contents, and further admit that EpiPen products, like many of its products, are important to

Mylan’s business, and further state that the claims against Defendant Rajiv Malik were dismissed

by the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on allegations of statements concerning EpiPen, and the Court in its Opinion and

Order instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 39 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               40.    Deny the allegations of paragraph 40 of the Second Amended Complaint,

except admit that EpiPen products, like many of its products, are important to Mylan’s business,



                                                14
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 15 of 158




and further state that Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations concerning the contents of unidentified “analyst reports”, and

further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 40 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               41.     Deny the allegations of paragraph 41 of the Second Amended Complaint,

except admit that, based on publicly available information, RBC Capital Markets, LLC published

an equity research report titled “Our thoughts on negative EPIPEN pricing ‘headline’: Direct

read to MYL but also implications for TEVA and IPXL” dated August 24, 2016, and admit that,

based on publicly available information, J.P. Morgan published a report titled “Mylan NV:

Updating Estimates for Epipen; Remain Cautious In NT But Valuation Offers Compelling LT

Entry Point” dated October 4, 2016, and admit that, based on publicly available information,

Morningstar published a report titled “Mylan is digesting Meda while facing EpiPen headline

risk” dated September 16, 2016, and admit that, based on publicly available information,

Morningstar published a report titled “Mylan’s EpiPen pricing blowback doesn’t dramatically

alter the company’s significant challenges” dated October 18, 2016, and Defendants refer to

those documents for their contents, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on allegations of statements concerning EpiPen, and the Court

in its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and



                                                 15
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 16 of 158




thus no response is required with respect to the allegations of paragraph 41 of the Second

Amended Complaint related thereto. [Dkt. #102.]

               42.     Deny the allegations of paragraph 42 of the Second Amended Complaint,

except admit that sales of EpiPen products, like sales of all Mylan products, impact Mylan’s

quarterly earnings, and admit that, based on publicly available information, BTIG published an

equity research report titled “Mylan N.V.: In Need of Epipen After Weak Q4; New Model

w/Meda Suggests Much Needed Accretion is Possible; Buy” dated February 11, 2016, and admit

that, based on publicly available information, Morgan Stanley published a report titled “Mylan

Inc.: Epipen drove EPS slightly above; guidance unchanged despite early deal closings” dated

August 9, 2016, and admit that, based on publicly available information, Barclays published an

equity research report titled “Mylan Inc.: Epipen takes the driver’s seat” dated August 10, 2016,

and refer to those reports for their contents, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on allegations of statements concerning EpiPen, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 42 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               43.     Deny the allegations of paragraph 43 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning what drove unspecified “analysts’ ratings and evaluations

of Mylan’s financial prospects”, except admit that, based on publicly available information, J.P.

Morgan published an equity research report titled “MYL/TEVA: Positive Epipen News

Supports EPS Upside For MYL” dated March 1, 2016, and admit that, based on publicly



                                                 16
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 17 of 158




available information, J.P. Morgan published an equity research report titled “Mylan NV: Solid

Qtr Lead by Epipen; Long-Term Growth Trajectory Remains Intact” dated August 10, 2016, and

admit that, based on publicly available information, J.P. Morgan published an equity research

report titled “Mylan NV: Updating Estimates for Epipen; Remain Cautious in NT But Valuation

Offers Compelling LT Entry Point” dated October 4, 2016, and admit that, based on publicly

available information, J.P. Morgan published an equity research report titled “Mylan NV:

Epipen Rebate Settlement and Updated Guidance A Positive” dated October 10, 2016, and admit

that, based on publicly available information, Morgan Stanley published a report titled “Mylan:

Epipen 4Q sales hurt by inventory workdown, not price adjustments as we hypothesized” dated

February 12, 2016, and admit that, based on publicly available information, Morgan Stanley

published a report titled “Mylan Inc.: Epipen drove EPS slightly above; guidance unchanged

despite early deal closings” dated August 9, 2016, and admit that, based on publicly available

information, BTIG published an equity research report titled “Mylan N.V.: Upping Estimates to

Reflect Higher Epipen Sales; Buy” dated January 21, 2016, and admit that, based on publicly

available information, BTIG published an equity research report titled “Mylan N.V.: MYL to

Launch Authorized Generic Version of Epipen” dated August 29, 2016, and Defendants refer to

those reports for their contents, and further state that the claims against Defendant Rajiv Malik

were dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 43 of the Second Amended

Complaint related thereto. [Dkt. #102.]




                                                17
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 18 of 158




               44.     Deny the allegations of paragraph 44 and footnote 12 of the Second

Amended Complaint, except admit that EpiPen products have been dispensed to Medicaid

participants, and further admit that, based on publicly available information, UBS published a

report containing the sub-heading “Mylan Inc.: We’re still constructive on MYL” dated

October 10, 2016, and refer to that report for its contents, and further admit that, based on

publicly available information, Andrew M. Slavitt sent a letter to Senator Ron Wyden dated

October 5, 2016, and refer to that letter for its contents, and state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 44 of the Second Amended Complaint related thereto. [Dkt. #102.]

               45.     Deny the allegations of paragraph 45 of the Second Amended Complaint,

except admit that EpiPen products, like many of its products, are important to Mylan’s business,

and further admit that EpiPen products have been dispensed to Medicaid participants, and state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to

“file an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 45 of the Second Amended Complaint related thereto. [Dkt. #102.]

               46.     Deny the allegations of paragraph 46 of the Second Amended Complaint,

except admit that Medicaid was enacted by the federal government, is administered by states




                                                  18
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 19 of 158




according to federal requirements, and is funded jointly by states and the federal government,

and provides health coverage to eligible persons.

               47.    State that the allegations of paragraph 47 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 47

of the Second Amended Complaint, and refer to 42 U.S.C. § 1396r-8 for its contents.

               48.    Deny the allegations of paragraph 48 of the Second Amended Complaint,

except admit that CMS is part of the Department of Health and Human Services, and that CMS

administers the Medicaid Drug Rebate Program in partnership with state governments.

               49.    Deny the allegations of paragraph 49 of the Second Amended Complaint,

except state that Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations concerning the actions, knowledge or motivations of unidentified

“lawmakers”.

               50.    State that the allegations of paragraph 50 and footnote 14 of the Second

Amended Complaint purport to state characterizations and/or conclusions of law that do not

require a response. To the extent a response is required, Defendants deny the allegations of

paragraph 50 and footnote 14 of the Second Amended Complaint, and refer to 42 U.S.C.

§ 1396r-8 for its contents, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 50 of the Second Amended

Complaint related thereto. [Dkt. #102.]



                                                19
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 20 of 158




                  51.   State that the allegations of paragraph 51 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 51

of the Second Amended Complaint, and refer to 42 U.S.C. § 1396r-8 for its contents.

                  52.   State that the allegations of paragraph 52 and footnote 15 of the Second

Amended Complaint purport to state characterizations and/or conclusions of law that do not

require a response. To the extent a response is required, Defendants deny the allegations of

paragraph 52 and footnote 15 of the Second Amended Complaint, except admit that the website

address “http://www.fda.gov/cder/orange/default.htm” links to a U.S. Department of Health and

Human Services website titled “Orange Book: Approved Drug Products with Therapeutic

Equivalence Evaluations”, and refer to 42 U.S.C. § 1396r-8 and 42 C.F.R. § 447.500 et seq. for

their contents.

                  53.   State that the allegations of paragraph 53 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 53

of the Second Amended Complaint, and refer to the October 1, 2007 version of 42 C.F.R.

§ 447.500 et seq. for its contents, except admit that biologics license applications, product license

applications and establishment license applications apply to biological products, and further

admit that an antibiotic drug application applies to antibiotic drugs.

                  54.   Deny the allegations of paragraph 54 of the Second Amended Complaint,

except admit that CMS issued “Release No. 80” dated January 5, 2010, which was titled

“Medicaid Drug Rebate Program Bulletin For Participating Drug Manufacturers”, and refer to




                                                 20
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 21 of 158




that release for its contents, and further admit that CMS has issued at least two releases relating

to the classification of drugs for purposes of the Medicaid Drug Rebate Program since 2007.

                55.     Deny the allegations of paragraph 55 of the Second Amended Complaint,

except admit that CMS issued “Manufacturer Release No. 91” dated September 12, 2014, which

was titled “Medicaid Drug Rebate Program Notice For Participating Drug Manufacturers”, and

refer to that release for its contents.

                56.     Deny the allegations of the first sentence of paragraph 56 of the Second

Amended Complaint, and deny footnote 19 of the Second Amended Complaint, and state that the

allegations of the second sentence of paragraph 56 of the Second Amended Complaint purport to

state characterizations and/or conclusions of law that do not require a response. To the extent a

response is required to the second sentence of paragraph 56 of the Second Amended Complaint,

Defendants deny that allegation, and further refer to the October 1, 2007 version of 42 C.F.R.

§ 447.500 et seq. and 42 U.S.C. § 1396r-8 for their contents.

                57.     State that the allegations of paragraph 57 and footnotes 22 and 23 of the

Second Amended Complaint purport to state characterizations and/or conclusions of law that do

not require a response. To the extent a response is required, Defendants deny the allegations of

paragraph 57 and footnotes 22 and 23 of the Second Amended Complaint, except admit that

81 Fed. Reg. 5170 was published in February 2016, and admit that 42 C.F.R. § 447.509 became

effective April 1, 2016, and refer to that final rule and regulation for their contents.

                58.     State that the allegations of paragraph 58 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 58

of the Second Amended Complaint.



                                                  21
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 22 of 158




               59.    State that the allegations of paragraph 59 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 59

of the Second Amended Complaint, and refer to 42 U.S.C. § 1396r-8 and 42 C.F.R. § 447.500 et

seq. for their contents, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 59 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               60.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 60 of the Second Amended

Complaint, except admit that, based on publicly available information, U.S. Patent Number

4,031,893 was filed on May 14, 1976, that U.S. Patent Number 4,031,893 lists Sheldon Kaplan

as one of four inventors, and that U.S. Patent Number 4,031,893 lists “Survival Technology, Inc.

(Bethesda, MD)” as the assignee. Defendants further admit that NDA N019430 was approved

on December 22, 1987, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 60 of the Second Amended

Complaint related thereto. [Dkt. #102.]




                                                22
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 23 of 158




               61.     Deny the allegations of paragraph 61 of the Second Amended Complaint,

except admit that, based on publicly available information, Andrew M. Slavitt sent a letter to

Senator Ron Wyden dated October 5, 2016, and refer to that letter for its contents, and further

refer to 42 U.S.C. § 1396r-8 for its contents, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on allegations of statements concerning EpiPen, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 61 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               62.     Admit the allegations of paragraph 62 and footnote 26 of the Second

Amended Complaint, except state that Pfizer, Inc. completed its acquisition of King

Pharmaceuticals in 2011, and state that prior to June 1998, Dey, Inc. was named Dey

Laboratories, Inc., and state that admissions of allegations concerning facts occurring prior to the

acquisition described in paragraph 63 are based on publicly available information, and further

state that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to

“file an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 62 of the Second Amended Complaint related thereto. [Dkt. #102.]

               63.     Deny the allegations of paragraph 63 of the Second Amended Complaint,

except admit that on May 12, 2007, Mylan Laboratories Inc. entered into a Share Purchase

Agreement with Merck Generics Holding GmbH, Merck S.A., and Merck Internationale

Beteiligung GmbH (such entities, “Sellers”), and Merck KGaA, as Sellers’ representative and



                                                23
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 24 of 158




guarantor, to acquire Merck’s generic pharmaceutical business, and further admit that on

October 2, 2007, as part of the acquisition of Merck’s generic pharmaceutical business, Mylan

Inc. also acquired the predecessor to Mylan Specialty, Dey Pharma L.P., which had the rights to

market EpiPen products, and further admit that Meridian Medical Technologies Inc. is the

assignee to U.S. Patents Nos. 7,449,012, 7,794,432, 8,048,035, 8,870,827 and 9,586,010, and

further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 63 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               64.    Deny the allegations of paragraph 64 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 64 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               65.    Deny the allegations of paragraph 65 of the Second Amended Complaint,

except admit that Mylan N.V. and its subsidiaries conduct business in many jurisdictions around

the world, and admit that Mylan N.V. and Mylan Inc. have retained highly sophisticated and

capable attorneys to provide legal advice regarding compliance with applicable laws, and further

admit that Mylan N.V. currently has a market capitalization of several billion dollars, and further



                                                24
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 25 of 158




state that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to

“file an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 65 of the Second Amended Complaint related thereto. [Dkt. #102.]

               66.     Deny the allegations of paragraph 66 and footnote 27 of the Second

Amended Complaint, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 66 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               67.     State that the allegations of paragraph 67 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 67

of the Second Amended Complaint, and further refer to the October 1, 2007 version of 42 C.F.R.

§ 447.500 et seq. and 42 U.S.C. § 1396r-8 for their contents, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 67 of the Second Amended Complaint related thereto. [Dkt. #102.]




                                                25
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 26 of 158




               68.     Deny the allegations of paragraph 68 of the Second Amended Complaint,

except admit that on January 16, 2015, Mylan Specialty, L.P. filed a citizen petition with the

FDA, and refer to the petition for its contents, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on allegations of statements concerning EpiPen, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 68 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               69.     Deny the allegations of paragraph 69 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 69 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               70.     Deny the allegations of paragraph 70 of the Second Amended Complaint,

except admit that Mylan N.V. (and for periods prior to February 27, 2015, Mylan Inc.) filed

Forms 10-K with the SEC during the alleged Class Period, and refer to those documents for their

contents, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on allegations of statements concerning EpiPen, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is




                                                 26
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 27 of 158




required with respect to the allegations of paragraph 70 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               71.     Deny the allegations of paragraph 71 of the Second Amended Complaint,

except admit that, based on publicly available information, the Department of Health and Human

Services Office of the Inspector General released a report titled “Accuracy Of Drug

Categorizations For Medicaid Rebates” dated July 2009, and refer to that document for its

contents, and further admit that, based on publicly available information, Andrew M. Slavitt sent

a letter to Senator Ron Wyden dated October 5, 2016, and refer to that letter for its contents, and

further state that Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations concerning alleged communications between unidentified “CMS

staff” and unidentified persons at the “HHS Inspector General”, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 71 of the Second Amended Complaint related thereto. [Dkt. #102.]

               72.     Deny the allegations of paragraph 72 of the Second Amended Complaint,

except admit that Meridian Medical Technologies, Inc. is the assignee for U.S. Patent Numbers

7,449,012, 7,794,432, 8,048,035 and 8,870,827, and further admit that U.S. Patent Numbers

7,449,012, 7,794,432, 8,048,035 and 8,870,827 each have a patent expiration date of

September 11, 2025, and further admit that U.S. Patent Numbers 7,794,432, 8,048,035 and

8,870,827 were “continuations of U.S. patent application Ser. No. 11/095,664, filed Apr. 1, 2005,

now U.S. Pat. No. 7,449,012, which claims the benefit of U.S. Provisional Application No.



                                                27
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 28 of 158




60/599,054, filed Aug. 6, 2004”, and further admit that, based on publicly available information,

Seeking Alpha published an article titled “Mylan: $5 Billion Potential Liability From EpiPen

Underpayment Of CMS Rebates” dated February 6, 2017, which attributed the following quote

to Lauren Kashtan: “As anyone who has used the product knows, the epinephrine auto-injector

we have in the market today is substantially different than the one we acquired”, and otherwise

refer to that article for its contents, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on allegations of statements concerning EpiPen, and the Court

in its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and

thus no response is required with respect to the allegations of paragraph 72 of the Second

Amended Complaint related thereto. [Dkt. #102.]

               73.     Deny the allegations of paragraph 73 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 73 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               74.     Deny the allegations of paragraph 74 of the Second Amended Complaint,

except admit that on August 28, 2009, King Pharmaceuticals, Inc. and Meridian Medical

Technologies, Inc. filed a Complaint against Teva Parenteral Medicines, Inc. and Teva

Pharmaceuticals USA, Inc. in case number 1:09-cv-00652-GMS (D. Del.), and refer to that

complaint for its contents, and further state that the claims against Defendant Rajiv Malik were



                                                  28
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 29 of 158




dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 74 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               75.     Deny the allegations of paragraph 75 of the Second Amended Complaint,

except admit that on August 28, 2009, King Pharmaceuticals, Inc. and Meridian Medical

Technologies, Inc. filed a Complaint against Teva Parenteral Medicines, Inc. and Teva

Pharmaceuticals USA, Inc. in case number 1:09-cv-00652-GMS (D. Del.), and refer to that

complaint for its contents, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 75 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               76.     Deny the allegations of paragraph 76 of the Second Amended Complaint,

except admit that on July 14, 2010, King Pharmaceuticals, Inc. and Meridian Medical

Technologies, Inc. filed a Complaint against Sandoz Inc. in case number 3:10-cv-03568-MLC-

LHG (D. N.J.), and refer to that complaint for its contents, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an




                                                 29
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 30 of 158




answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 76 of the Second Amended Complaint related thereto. [Dkt. #102.]

               77.     Deny the allegations of paragraph 77 of the Second Amended Complaint,

except admit that on January 19, 2011, King Pharmaceuticals, Inc. and Meridian Medical

Technologies, Inc. filed a Complaint against Intelliject, Inc. in case number 1:11-cv-00065-GMS

(D. Del.), and refer to that complaint for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 77 of the Second Amended Complaint related thereto. [Dkt. #102.]

               78.     Deny the allegations of paragraph 78 of the Second Amended Complaint,

except admit that in November 2014, Mylan Inc. received a subpoena from the DOJ that sought

information concerning the classification of EpiPen products for purposes of the Medicaid Drug

Rebate Program, and further admit that on November 9, 2016, Mylan N.V. filed a Form 10-Q

with the SEC, and refer to that document for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 78 of the Second Amended Complaint related thereto. [Dkt. #102.]

               79.     Deny the allegations of paragraph 79 of the Second Amended Complaint,

except admit that Mylan Specialty markets and sells EpiPen products, which dispense measured



                                                  30
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 31 of 158




doses of epinephrine, which is considered the first line treatment for anaphylaxis, and further

admit that anaphylaxis is a severe allergic reaction that is rapid in onset and may cause death,

either through swelling that shuts off airways or through a significant drop in blood pressure, and

further admit that, based on publicly available information, Bloomberg Businessweek published

an article titled “How EpiPen Became Mylan’s Must-Have Drug, With 400% Higher Price”

dated September 23, 2015, which attributed the following quote to Heather Bresch: “You would

not see the traditional market loss because of just the brand equity with EpiPen”, and otherwise

refer to that article for its contents, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on allegations of statements concerning EpiPen, and the Court

in its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and

thus no response is required with respect to the allegations of paragraph 79 of the Second

Amended Complaint related thereto. [Dkt. #102.]

               80.     Deny the allegations of paragraph 80 of the Second Amended Complaint,

except admit that on or around December 16, 2016, Mylan launched the first authorized generic

for EpiPen products, and further admit that Mylan lists the authorized generic product at a

wholesale acquisition cost of $300 per two-pack, which is more than 50% lower than the

wholesale acquisition cost of the EpiPen products, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 80 of the Second Amended Complaint related thereto. [Dkt. #102.]



                                                  31
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 32 of 158




               81.     Deny the allegations of paragraph 81 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 81 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               82.     Deny the allegations of paragraph 82 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims” [Dkt. #102], and thus no response is required with respect to the

allegations of paragraph 82 of the Second Amended Complaint related thereto.

               83.     Deny the allegations of paragraph 83 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe what they allege, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an




                                                 32
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 33 of 158




answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 83 of the Second Amended Complaint related thereto. [Dkt. #102.]

               84.    Deny the allegations of paragraph 84 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 84 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               85.    Deny the allegations of paragraph 85 of the Second Amended Complaint,

except admit that Mylan N.V. (and for periods prior to February 27, 2015, Mylan Inc.)

periodically filed annual and quarterly forms with the SEC, and refer to those documents for

their contents, and further state that the claims against Defendant Rajiv Malik were dismissed by

the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on allegations of statements concerning EpiPen, and the Court in its Opinion and

Order instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 85 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               86.    Deny the allegations of paragraph 86 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with



                                                33
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 34 of 158




respect to the allegations of paragraph 86 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               87.     Deny the allegations of paragraph 87 of the Second Amended Complaint,

except admit that Mylan N.V. (and for periods prior to February 27, 2015, Mylan Inc.)

periodically filed annual and quarterly forms with the SEC, and refer to those documents for

their contents, and further state that the claims against Defendant Rajiv Malik were dismissed by

the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on allegations of statements concerning EpiPen, and the Court in its Opinion and

Order instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 87 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               88.     Deny the allegations of paragraph 88 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe what they allege, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 88 of the Second Amended Complaint related thereto. [Dkt. #102.]

               89.     Deny the allegations of paragraph 89 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with



                                                 34
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 35 of 158




respect to the allegations of paragraph 89 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               90.     Deny the allegations of paragraph 90 of the Second Amended Complaint,

except admit that, based on publicly available information, Senator Richard Blumenthal, Senator

Chuck Grassley and Senator Amy Klobuchar sent a letter to Attorney General Loretta E. Lynch

dated September 28, 2016, and refer to that letter for its contents, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 90 of the Second Amended Complaint related thereto. [Dkt. #102.]

               91.     Deny the allegations of paragraph 91 of the Second Amended Complaint,

except admit that Mylan N.V. issued a press release titled “Mylan Agrees to Settlement on

Medicaid Rebate Classification for EpiPen® Auto-Injector” dated October 7, 2016, which stated

that “[t]he terms of the settlement do not provide for any finding of wrongdoing on the part of

Mylan Inc. or any of its affiliated entities or personnel”, and refer to that document for the

remainder of its contents, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 91 of the Second Amended

Complaint related thereto. [Dkt. #102.]




                                                 35
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 36 of 158




               92.     Deny the allegations of paragraph 92 of the Second Amended Complaint,

except admit that Mylan reclassified EpiPen products for purposes of the Medicaid Drug Rebate

Program and pays the rebate applicable to innovator products effective as of April 1, 2017, and

further state that Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations concerning the contents of unspecified “numerous press reports”,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 92 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               93.     Deny the allegations of paragraph 93 and footnote 31 of the Second

Amended Complaint, except admit that, based on publicly available information, Senator

Elizabeth Warren sent a letter to Attorney General Loretta E. Lynch dated October 21, 2016, and

further admit that, based on publicly available information, Senator Richard Blumenthal sent a

letter to Attorney General Loretta E. Lynch dated October 14, 2016, and refer to those letters for

their contents, and further state that Defendants are without knowledge or information sufficient

to form a belief as to the truth of the allegations concerning statements attributed to “Evercore

ISI senior analyst Umer Raffat” in footnote 31, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the




                                                36
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 37 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 93 of the Second Amended Complaint related thereto. [Dkt. #102.]

               94.     Deny the allegations of paragraph 94 of the Second Amended Complaint,

except admit that Mylan issued a press release on August 17, 2017, announcing a settlement with

the DOJ, and refer to that press release for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 94 of the Second Amended Complaint related thereto. [Dkt. #102.]

               95.     Deny the allegations of paragraph 95 of the Second Amended Complaint,

except admit that Mylan issued a press release on August 17, 2017, announcing a settlement with

the DOJ, and refer to that press release for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 95 of the Second Amended Complaint related thereto. [Dkt. #102.]

               96.     Deny the allegations of paragraph 96 of the Second Amended Complaint,

except refer to the Form 8-K filed by Mylan N.V. with the SEC on October 7, 2016, which

disclosed that: “Also on October 7, 2016, Mylan received a document request from the Division

of Enforcement at the Securities and Exchange Commission (“SEC”) seeking communications

with the CMS and documents concerning Mylan products sold and related to the Medicaid Drug



                                                  37
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 38 of 158




Rebate Program, and any related complaints. Mylan intends to fully cooperate with the SEC’s

investigation.” Defendants further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 96 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               97.    Deny the allegations of paragraph 97 of the Second Amended Complaint,

and refer to the Form 8-K filed by Mylan N.V. with the SEC on October 7, 2016, which

disclosed that: “Also on October 7, 2016, Mylan received a document request from the Division

of Enforcement at the Securities and Exchange Commission (“SEC”) seeking communications

with the CMS and documents concerning Mylan products sold and related to the Medicaid Drug

Rebate Program, and any related complaints. Mylan intends to fully cooperate with the SEC’s

investigation.” Defendants further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 97 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               98.    Deny the allegations of paragraph 98 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed



                                                38
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 39 of 158




Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 98 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               99.    Deny the allegations of paragraph 99 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 99 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               100.   Deny the allegations of paragraph 100 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 100 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               101.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations in Paragraph 101 of the Second Amended

Complaint, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on allegations of statements concerning EpiPen, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is



                                               39
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 40 of 158




required with respect to the allegations of paragraph 101 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               102.    Deny the allegations of paragraph 102 of the Second Amended Complaint,

except admit that commercial health insurance providers may provide pharmaceutical benefits to

their customers, which may include health plans or individuals, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 102 of the Second Amended Complaint related thereto. [Dkt. #102.]

               103.    Deny the allegations of paragraph 103 of the Second Amended Complaint,

except admit that on January 28, 2013, Sanofi announced that the Auvi-Q would be available in

U.S. pharmacies and refer to that announcement for its contents, and further admit that the Auvi-

Q is an epinephrine auto-injector device with voice instructions, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 103 of the Second Amended Complaint related thereto. [Dkt. #102.]

               104.    Deny the allegations of paragraph 104 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed



                                                40
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 41 of 158




Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 104 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               105.    Deny the allegations of paragraph 105 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 105 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               106.    Deny the allegations of paragraph 106 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning what Sanofi was able to do, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 106 of the Second Amended Complaint related thereto. [Dkt. #102.]

               107.    Deny the allegations of paragraph 107 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning Auvi-Q’s market share or why certain, unidentified, third-

party payors did or did not cover Auvi-Q, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on



                                                41
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 42 of 158




March 29, 2019, insofar as such claims rely on allegations of statements concerning EpiPen, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 107 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               108.    Deny the allegations of paragraph 108 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning what unidentified doctors “know” or consider when

prescribing specific drugs, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 108 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               109.    Deny the allegations of paragraph 109 of the Second Amended Complaint,

except admit that in 2013, Mylan announced a co-pay assistance program, and refer to that

announcement for its contents, and state that Defendants are without knowledge or information

sufficient to form a belief as to the truth of the allegations concerning the Auvi-Q co-pay, and

further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 109 of the Second Amended Complaint related thereto.

[Dkt. #102.]



                                                42
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 43 of 158




               110.   Deny the allegations of paragraph 110 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning Auvi-Q’s market share, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 110 of the Second Amended Complaint related thereto. [Dkt. #102.]

               111.   Deny the allegations of paragraph 111 of the Second Amended Complaint,

except admit that, based on publicly available information, Sanofi branded and sold an

epinephrine auto-injector in Canada called “Allerject”, and state that Defendants are without

knowledge or information sufficient to form a belief as to the truth of the allegations concerning

the Allerject market share, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 111 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               112.   Deny the allegations of paragraph 112 of the Second Amended Complaint,

and state that Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning the Auvi-Q market share, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on allegations of statements



                                                43
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 44 of 158




concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 112 of the Second Amended Complaint related thereto. [Dkt. #102.]

               113.    Deny the allegations of paragraph 113 and footnote 32 of the Second

Amended Complaint, except admit that, based on publicly available information, in October

2015, Sanofi issued a total recall of Auvi-Q and further admit that, on April 24, 2017, Sanofi

filed a complaint against Mylan, purporting to assert claims under United States antitrust laws,

and refer to that complaint for its contents, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on allegations of statements concerning EpiPen, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 113 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               114.    State that the allegations of paragraph 114 of the Second Amended

Complaint purport to state characterizations and/or conclusions of law that do not require a

response. To the extent a response is required, Defendants deny the allegations of paragraph 114

of the Second Amended Complaint, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on allegations of statements concerning EpiPen, and the Court

in its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and

thus no response is required with respect to the allegations of paragraph 114 of the Second

Amended Complaint related thereto. [Dkt. #102.]




                                                 44
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 45 of 158




               115.    Deny the allegations of paragraph 115 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, allegations related to “quantitative statements

of earnings contained in Mylan’s Forms 10-K and 10-Q”, or allegations related to an alleged

duty to “disclose future regulatory risk”, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 115 of the Second Amended Complaint related thereto. [Dkt. #102.]

               116.    Deny the allegations of paragraph 116 of the Second Amended Complaint,

and state that Defendants are without knowledge or information to form a belief as to the truth of

the allegations concerning prices of unspecified generic pharmaceutical drugs, and state that

Defendants are without knowledge or information to form a belief as to the truth of the

allegations concerning unspecified “data from CMS”, except admit that, based on publicly

available information, Fideres Partners LLP released a study titled “US Generics Price

Increases” dated December 22, 2016, and admit that the National Community Pharmacists

Association released a survey dated January 2014, and refer to that study and survey for their

contents, and further state that Plaintiffs’ claims against Defendants were dismissed by the Court

in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied

on allegations that Mylan agreed with other drug companies to fix the price of doxycycline



                                                45
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 46 of 158




monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 116 of the Second Amended Complaint related thereto. [Dkt. #102.]

               117.    Deny the allegations of paragraph 117 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 117 of the Second Amended Complaint related thereto. [Dkt. #102.]

               118.    Deny the allegations of paragraph 118 of the Second Amended Complaint,

except admit that Mylan Inc. held an earnings call on October 25, 2012, and refer to the

transcript of that earnings call for its contents, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on or concern allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is



                                                  46
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 47 of 158




required with respect to the allegations of paragraph 118 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               119.    Deny the allegations of paragraph 119 of the Second Amended Complaint,

except admit that Mylan Inc. held an earnings call on May 2, 2013, and refer to the transcript of

that earnings call for its contents, and further state that the claims against Defendant Rajiv Malik

were dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 119 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               120.    Deny the allegations of paragraph 120 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 120 of the Second Amended Complaint related thereto. [Dkt. #102.]

               121.    Deny the allegations of paragraph 121 of the Second Amended Complaint,

except state that Defendants are without knowledge or information about the Confidential



                                                 47
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 48 of 158




Witness, and further state that, because Defendant Kenneth S. Parks joined Mylan as CFO in

June 2016, and the Confidential Witness allegedly left “Mylan in October 2015”, the

Confidential Witness could not have “confirmed that Defendant[] . . . Parks . . . knew of and

approved all material drug pricing decisions made by the Company”, and further state that

Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims relied on allegations that Mylan

agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 121 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               122.   Deny the allegations of paragraph 122 of the Second Amended Complaint,

except state that Defendants are without knowledge or information about the Confidential

Witness, and further state that, because Defendant Kenneth S. Parks joined Mylan as CFO in

June 2016, and the Confidential Witness allegedly left “Mylan in October 2015”, the

Confidential Witness could not have concluded that “pricing decisions . . . involved” Defendant

Kenneth S. Parks, and further state that Plaintiffs’ claims against Defendants were dismissed by

the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims relied on allegations that Mylan agreed with other drug companies to fix the price of

doxycycline monohydrate, glipizide-metformin and verapamil, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as



                                                48
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 49 of 158




such claims rely on or concern allegations that Mylan agreed with other drug companies to fix

the price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file

an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 122 of the Second Amended Complaint related thereto. [Dkt. #102.]

               123.    Deny the allegations of paragraph 123 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 123 of the Second Amended Complaint related thereto. [Dkt. #102.]

               124.    Deny the allegations in paragraph 124, except admit that the attorneys

general of certain states filed a complaint in the U.S. District Court for the District of

Connecticut dated December 14, 2016, in a case captioned Connecticut v. Aurobindo Pharma

USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug manufacturers,

including Mylan Pharmaceuticals, Inc., and refer to that complaint for its contents.

               125.    Admit that, prior to 2013, Mylan was the only manufacturer of generic

Doxy DR in the United States, and state that Defendants are without knowledge or information

sufficient to form a belief as to the truth of allegations of the second sentence of paragraph 125

of the Second Amended Complaint.



                                                  49
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 50 of 158




               126.   Deny the allegations of paragraph 126 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 126 of the Second Amended Complaint related thereto. [Dkt. #102.]

               127.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 127 of the Second Amended

Complaint.

               128.   Deny the allegations of paragraph 128 of the Second Amended Complaint.

               129.   Deny the allegations of paragraph 129 of the Second Amended Complaint.

               130.   Deny the allegations of paragraph 130 of the Second Amended Complaint.

               131.   Deny the allegations of paragraph 131 of the Second Amended Complaint.

               132.   Deny the allegations of paragraph 132 of the Second Amended Complaint.

               133.   Deny the allegations of paragraph 133 of the Second Amended Complaint.

               134.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 134 of the Second Amended

Complaint.

               135.   Deny the allegations of paragraph 135 of the Second Amended Complaint.

               136.   Deny the allegations of paragraph 136 of the Second Amended Complaint.

               137.   Deny the allegations of paragraph 137 of the Second Amended Complaint.




                                                50
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 51 of 158




              138.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 138 of the Second Amended

Complaint.

              139.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 139 of the Second Amended

Complaint.

              140.    Deny the allegations of paragraph 140 of the Second Amended Complaint.

              141.    Deny the allegations of paragraph 141 of the Second Amended Complaint.

              142.    Deny the allegations of paragraph 142 of the Second Amended Complaint.

              143.    Deny the allegations of paragraph 143 of the Second Amended Complaint.

              144.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 144 of the Second Amended

Complaint.

              145.    Deny the allegations of paragraph 145 of the Second Amended Complaint.

              146.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 146 of the Second Amended

Complaint, except admit that, based on publicly available information, Mayne Pharma Inc.’s

application to market doxycycline hyclate delayed release was approved on July 8, 2013.

              147.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 147 of the Second Amended

Complaint.




                                               51
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 52 of 158




               148.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 148 of the Second Amended

Complaint.

               149.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 149 of the Second Amended

Complaint.

               150.   State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 150 of the Second Amended

Complaint.

               151.   Deny the allegations of the first sentence of paragraph 151 of the Second

Amended Complaint, and state that Defendants are without knowledge or information sufficient

to form a belief as to the truth of the remaining allegations of paragraph 151 of the Second

Amended Complaint.

               152.   Deny the allegations of paragraph 152 of the Second Amended Complaint.

               153.   Deny the allegations of paragraph 153 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 153 of the Second Amended Complaint related thereto. [Dkt. #102.]

               154.   Deny the allegations of paragraph 154 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its



                                                52
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 53 of 158




Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 154 of the Second Amended Complaint related thereto. [Dkt. #102.]

               155.   Deny the allegations of paragraph 155 and footnote 36 of the Second

Amended Complaint, except state that Defendants are without knowledge or information

sufficient to form a belief as to whether Figures A-E are based on data obtained from Symphony

Health Solutions, and further state that the claims against Defendant Rajiv Malik were dismissed

by the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 155 of the Second Amended Complaint related thereto. [Dkt. #102.]

               156.   Deny the allegations of paragraph 156 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 156 of the Second Amended Complaint related thereto. [Dkt. #102.]

               157.   Deny the allegations of paragraph 157 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its



                                                53
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 54 of 158




Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 157 of the Second Amended Complaint related thereto. [Dkt. #102.]

               158.   Deny the allegations of paragraph 158 and footnote 37 of the Second

Amended Complaint, except admit that, based on publicly available information on the

data.medicaid.gov website, CMS provides National Average Drug Acquisition Cost (“NADAC”)

data, and refer to that website for its contents, and further admit that CMS published a document

titled “Methodology for Calculating the National Average Drug Acquisition Cost (“NADAC”)

for Medicaid Covered Outpatient Drugs”, dated November 2013, and refer to that document for

its contents, and further state that the claims against Defendant Rajiv Malik were dismissed by

the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 158 of the Second Amended Complaint related thereto. [Dkt. #102.]

               159.   Deny the allegations of paragraph 159 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in



                                                54
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 55 of 158




its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 159 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               160.   Deny the allegations of paragraph 160 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 160 of the Second Amended Complaint related thereto. [Dkt. #102.]

               161.   Deny the allegations of paragraph 161 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 161 of the Second Amended Complaint related thereto. [Dkt. #102.]

               162.   Deny the allegations of paragraph 162 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the




                                                55
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 56 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 162 of the Second Amended Complaint related thereto. [Dkt. #102.]

               163.   Deny the allegations of paragraph 163 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 163 of the Second Amended Complaint related thereto. [Dkt. #102.]

               164.   Deny the allegations of paragraph 164 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 164 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               165.   Deny the allegations of paragraph 165 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations



                                                56
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 57 of 158




that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 165 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               166.   Deny the allegations of paragraph 166 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 166 of the Second Amended Complaint related thereto. [Dkt. #102.]

               167.   Deny the allegations of paragraph 167 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 167 of the Second Amended Complaint related thereto. [Dkt. #102.]

               168.   Deny the allegations of paragraph 168 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the



                                                57
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 58 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 168 of the Second Amended Complaint related thereto. [Dkt. #102.]

               169.   Deny the allegations of paragraph 169 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 169 of the Second Amended Complaint related thereto. [Dkt. #102.]

               170.   Deny the allegations of paragraph 170 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 170 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               171.   Deny the allegations of paragraph 171 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations



                                                58
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 59 of 158




that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 171 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               172.   Deny the allegations of paragraph 172 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 172 of the Second Amended Complaint related thereto. [Dkt. #102.]

               173.   Deny the allegations of paragraph 173 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 173 of the Second Amended Complaint related thereto. [Dkt. #102.]

               174.   Deny the allegations of paragraph 174 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the



                                                59
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 60 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 174 of the Second Amended Complaint related thereto. [Dkt. #102.]

               175.   Deny the allegations of paragraph 175 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 175 of the Second Amended Complaint related thereto. [Dkt. #102.]

               176.   Deny the allegations of paragraph 176 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 176 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               177.   Deny the allegations of paragraph 177 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations



                                                60
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 61 of 158




that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 177 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               178.   Deny the allegations of paragraph 178 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 178 of the Second Amended Complaint related thereto. [Dkt. #102.]

               179.   Deny the allegations of paragraph 179 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 179 of the Second Amended Complaint related thereto. [Dkt. #102.]

               180.   Deny the allegations of paragraph 180 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the



                                                61
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 62 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 180 of the Second Amended Complaint related thereto. [Dkt. #102.]

               181.   Deny the allegations of paragraph 181 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 181 of the Second Amended Complaint related thereto. [Dkt. #102.]

               182.   Deny the allegations of paragraph 182 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 182 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               183.   Deny the allegations of paragraph 183 of the Second Amended Complaint,

except admit that, based on publicly available information on the data.medicaid.gov website,

CMS provides NADAC data, and refer to that website for its contents, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations



                                                62
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 63 of 158




that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 183 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               184.    Deny the allegations of paragraph 184 of the Second Amended Complaint,

except refer to the Food and Drug Administration Safety and Innovation Act and implementing

regulations for their contents, and further state that Defendants are without knowledge or

information sufficient to form a belief as to the truth of the allegations of the second, fourth and

fifth sentences of paragraph 184 of the Second Amended Complaint, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 184 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               185.    Deny the allegations of paragraph 185 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 185 of the Second Amended Complaint related thereto. [Dkt. #102.]




                                                 63
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 64 of 158




               186.    Deny the allegations of paragraph 186 of the Second Amended Complaint,

except admit that, based on publicly available information, the National Community Pharmacists

Association released a news release titled “Generic Drug Price Spikes Demand Congressional

Hearing, Pharmacists Say” dated January 8, 2014, and refer to that document for its contents, and

further admit that, based on publicly available information, generic drugs account for at least 80

percent of prescriptions in the United States, and further state that the claims against Defendant

Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the docket on

March 29, 2019, insofar as such claims rely on or concern allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 186 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               187.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 187 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 187 of the Second Amended

Complaint.



                                                64
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 65 of 158




               188.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 188 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 188 of the Second Amended

Complaint.

               189.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 189 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 189 of the Second Amended

Complaint.




                                                65
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 66 of 158




               190.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 190 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 190 of the Second Amended

Complaint.

               191.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 191 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 191 of the Second Amended

Complaint.




                                                66
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 67 of 158




               192.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 192 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 192 of the Second Amended

Complaint.

               193.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 193 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 193 of the Second Amended

Complaint.




                                                67
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 68 of 158




               194.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 194 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 194 of the Second Amended

Complaint.

               195.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 195 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 195 of the Second Amended

Complaint.




                                                68
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 69 of 158




               196.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 196 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 196 of the Second Amended

Complaint.

               197.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 197 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 197 of the Second Amended

Complaint.




                                                69
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 70 of 158




               198.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 198 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 198 of the Second Amended

Complaint.

               199.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 199 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 199 of the Second Amended

Complaint.




                                                70
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 71 of 158




               200.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 200 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent

a response is required, Defendants deny the allegations of paragraph 200 of the Second Amended

Complaint.

               201.    Deny the allegations of paragraph 201 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that

Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims relied on allegations that Mylan

agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 201 of the

Second Amended Complaint related thereto. [Dkt. #102.]



                                                 71
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 72 of 158




               202.    Deny the allegations of paragraph 202 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 202 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               203.    Deny the allegations of paragraph 203 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 203 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               204.    Deny the allegations of paragraph 204 of the Second Amended Complaint,

except admit that the Herfindahl-Hirschman Index is one measure of market concentration, and

further state Defendants are without knowledge or information sufficient to form a belief as to

the truth of the allegations concerning the views of antitrust enforcement agencies, and further

state that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion



                                                 72
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 73 of 158




and Order entered on the docket on March 29, 2019, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 204 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               205.    Deny the allegations of paragraph 205 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.

               206.    Deny the allegations of paragraph 206 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.

               207.    Deny the allegations of paragraph 207 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 207 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               208.    Deny the allegations of paragraph 208 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.



                                                 73
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 74 of 158




               209.    Deny the allegations of paragraph 209 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.

               210.    Deny the allegations of paragraph 210 of the Second Amended Complaint,

except state that Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations concerning whether such drugs “are considered medical

necessities” that must be purchased “at whatever cost”, where albuterol sulfate, benazepril,

clomipramine, divalproex and propranolol are medications that require a prescription after

consultation with a healthcare professional, and whether such medications are “critical” to the

health of unidentified “patients” will vary on a case-by-case basis, except admit that in the

second sentence of paragraph 210, Plaintiffs purport to describe economic theory which, if

relevant to the claims in this case, may be the subject of future expert analysis and testimony,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 210 of the Second Amended Complaint related thereto. [Dkt. #102.]

               211.    Deny the allegations of paragraph 211 of the Second Amended Complaint,

and further state that Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations concerning whether such drugs “are necessary treatment” for

unspecified “millions of patients”, where albuterol sulfate, benazepril, clomipramine, divalproex

and propranolol are medications that require a prescription after consultation with a healthcare



                                                74
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 75 of 158




professional, and whether such medications are “necessary treatment” will vary on a case-by-

case basis, except admit that in the second sentence of paragraph 211, Plaintiffs purport to

describe economic theory which, if relevant to the claims in this case, may be the subject of

future expert analysis and testimony, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order entered on the docket on March 29,

2019, insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 211 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               212.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 212 of the Second Amended

Complaint, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on or concern allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 212 of the Second Amended Complaint related thereto. [Dkt. #102.]

               213.    Deny the allegations of paragraph 213 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.

               214.    Deny the allegations of paragraph 214 of the Second Amended Complaint,

except admit that the FDA lists the forms of albuterol sulfate, benazepril, clomipramine,



                                                75
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 76 of 158




divalproex and propranolol marketed by Mylan entities as having “A” therapeutic equivalence

evaluation codes, and further admit that in paragraph 214, Plaintiffs purport to describe

economic theory which, if relevant to the claims in this case, may be the subject of future expert

analysis and testimony, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 214 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               215.   Deny the allegations of paragraph 215 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 215 of the Second Amended Complaint related thereto. [Dkt. #102.]

               216.   Deny the allegations of paragraph 216 of the Second Amended Complaint,

except admit that Mylan N.V. is a member of the Generic Pharmaceutical Association (now the

“Associations for Accessible Medicines”), and admit that at the website address

https://www.gphaonline.org/events/past-events/, the Generic Pharmaceutical Association

provides information concerning past events, and refer to that website for its contents, and

further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its



                                                76
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 77 of 158




Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 216 of the Second Amended Complaint related thereto. [Dkt. #102.]

               217.    Deny the allegations of paragraph 217 of the Second Amended Complaint,

except admit that on March 1, 2017, various state attorneys general filed an amended complaint

in the U.S. District Court for the District of Connecticut, in a case captioned Connecticut v.

Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug

manufacturers, including Mylan Pharmaceuticals, Inc., and refer to that complaint for its

contents, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on or concern allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 217 of the Second Amended Complaint related thereto. [Dkt. #102.]

               218.    Deny the allegations of paragraph 218 of the Second Amended Complaint,

except admit that on March 1, 2017, various state attorneys general filed an amended complaint

in the U.S. District Court for the District of Connecticut, in a case captioned Connecticut v.

Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug

manufacturers, including Mylan Pharmaceuticals, Inc., and refer to that complaint for its

contents, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims



                                                77
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 78 of 158




rely on or concern allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 218 of the Second Amended Complaint related thereto. [Dkt. #102.]

               219.    Deny the allegations of paragraph 219 of the Second Amended Complaint,

except admit that on March 1, 2017, various state attorneys general filed an amended complaint

in the U.S. District Court for the District of Connecticut, in a case captioned Connecticut v.

Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug

manufacturers, including Mylan Pharmaceuticals, Inc., and refer to that complaint for its

contents, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on or concern allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 219 of the Second Amended Complaint related thereto. [Dkt. #102.]

               220.    Deny the allegations of paragraph 220 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus




                                                 78
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 79 of 158




no response is required with respect to the allegations of paragraph 220 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               221.    Deny the allegations of paragraph 221 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 221 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               222.    Deny the allegations of paragraph 222 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 222 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               223.    Deny the allegations of paragraph 223 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony.



                                                 79
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 80 of 158




               224.    Deny the allegations of paragraph 224 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe economic theory which, if relevant to the claims

in this case, may be the subject of future expert analysis and testimony, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on or concern allegations

that Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in

its Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus

no response is required with respect to the allegations of paragraph 224 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               225.    Deny the allegations of paragraph 225 of the Second Amended Complaint,

except admit that Mylan N.V. (and for periods prior to February 27, 2015, Mylan Inc.) filed

various reports with the SEC and made certain public statements, and refer to those documents

and statements for their contents, and further state that Plaintiffs’ claims against Defendants were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims relied on allegations that Mylan agreed with other drug companies to fix

the price of doxycycline monohydrate, glipizide-metformin and verapamil, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 225 of the Second Amended Complaint related thereto.

[Dkt. #102.]




                                                 80
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 81 of 158




               226.    Deny the allegations of paragraph 226 of the Second Amended Complaint,

except admit that Mylan N.V. (and for periods prior to February 27, 2015, Mylan Inc.) filed

various reports with the SEC and made certain public statements, and refer to those documents

and statements for their contents, and further state that Plaintiffs’ claims against Defendants were

dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims relied on allegations that Mylan agreed with other drug companies to fix

the price of doxycycline monohydrate, glipizide-metformin and verapamil, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 226 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               227.    Deny the allegations of paragraph 227 of the Second Amended Complaint,

except admit that Plaintiffs purport to describe what they allege, and further state that Plaintiffs’

claims against Defendants were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims relied on allegations that Mylan agreed with

other drug companies to fix the price of doxycycline monohydrate, glipizide-metformin and

verapamil, and further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order, insofar as such claims rely on or concern allegations that Mylan

agreed with other drug companies to fix the price of generic drugs, and the Court in its Opinion

and Order instructed Defendants to “file an answer to the surviving claims”, and thus no




                                                 81
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 82 of 158




response is required with respect to the allegations of paragraph 227 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               228.    Deny the allegations of paragraph 228 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 228 of the Second Amended Complaint related thereto. [Dkt. #102.]

               229.    Deny the allegations of paragraph 229 of the Second Amended Complaint,

except admit that, based on publicly available information, B. Douglas Hoey sent a letter to

members of Congress dated January 8, 2014, and refer to that letter for its contents.

               230.    State that Defendants are without knowledge or information sufficient to

form a belief regarding the truth of the allegations of paragraph 230 of the Second Amended

Complaint, except admit that according to media reports in July 2014, the Connecticut Attorney

General was investigating other companies for potential price fixing of one generic drug, and

further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims relied on allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv



                                                82
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 83 of 158




Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on or

concern allegations that Mylan agreed with other drug companies to fix the price of generic

drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 230 of the Second Amended Complaint related thereto. [Dkt. #102.]

                231.    State that Defendants are without knowledge or information sufficient to

form a belief regarding the truth of the allegations of paragraph 231 of the Second Amended

Complaint, except admit that on October 2, 2014, Representative Elijah E. Cummings and

Senator Bernie Sanders sent a letter to Heather Bresch, and refer to that letter for its contents.

                232.    Deny the allegations of paragraph 232 of the Second Amended Complaint,

except admit that, based on publicly available information, a hearing titled “Why Are Some

Generic Drugs Skyrocketing In Price?” was held on November 20, 2014, and refer to the

transcript of that hearing for its contents.

                233.    State that Defendants are without knowledge or information sufficient to

form a belief regarding the truth of the allegations of paragraph 233 of the Second Amended

Complaint, except admit that on December 3, 2015, a subsidiary of Mylan N.V. received a

subpoena from the Antitrust Division of the DOJ seeking information relating to the marketing,

pricing, and sale of generic Doxycycline products and any communications with competitors

about such products, and on September 8, 2016, a subsidiary of Mylan N.V., as well as certain

employees and a member of senior management, received subpoenas from the DOJ seeking

additional information relating to the marketing, pricing and sale of generic Cidofovir, Glipizide-

metformin, Propranolol and Verapamil products and any communications with competitors

about such products, and further state that Plaintiffs’ claims against Defendants were dismissed



                                                 83
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 84 of 158




by the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims relied on allegations that Mylan agreed with other drug companies to fix the price of

doxycycline monohydrate, glipizide-metformin and verapamil, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as

such claims rely on or concern allegations that Mylan agreed with other drug companies to fix

the price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file

an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 233 of the Second Amended Complaint related thereto. [Dkt. #102.]

               234.    Deny the allegations of paragraph 234 of the Second Amended Complaint,

except admit that, based on publicly available information, Representative Elijah E. Cummings

and Senator Bernie Sanders sent a letter to the Office of the Inspector General of HHS dated

February 24, 2015, and refer to that letter for its contents, and that the Office of the Inspector

General of HHS sent letters to Representative Elijah E. Cummings and Senator Bernie Sanders

dated April 13, 2015, and refer to those letters for their contents.

               235.    Deny the allegations of paragraph 235 of the Second Amended Complaint,

and further state that Defendants are without knowledge or information sufficient to form a belief

as to the truth of the allegations concerning the contents of unspecified “[r]ecent news reports”,

except admit that on December 3, 2015, a subsidiary of Mylan N.V. received a subpoena from

the Antitrust Division of the DOJ seeking information relating to the marketing, pricing, and sale

of generic Doxycycline products and any communications with competitors about such products,

and further admit that on September 8, 2016, a subsidiary of Mylan N.V., as well as certain

employees and a member of senior management, received subpoenas from the DOJ seeking

additional information relating to the marketing, pricing and sale of generic Cidofovir, Glipizide-



                                                  84
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 85 of 158




metformin, Propranolol and Verapamil products and any communications with competitors

about such products, and related search warrants also were executed, and further state that

Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims relied on allegations that Mylan

agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 235 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               236.    Deny the allegations of paragraph 236 of the Second Amended Complaint,

except admit that, based on publicly available information, FiercePharma published an article

titled “DOJ’s price-fixing investigation could lead to sizable liabilities, analyst says” dated

November 10, 2016, and refer to that article for its contents, and state that Mylan is fully

cooperating with the DOJ investigation in connection with the December 3, 2015 subpoena and

the September 8, 2016 subpoena.

               237.    Deny the allegations of paragraph 237 of the Second Amended Complaint,

except admit that on December 21, 2015, the Company received a subpoena from the

Connecticut Office of the Attorney General seeking information related to the marketing,

pricing, and sale of certain generic products, including Doxycycline, and further state that

Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims relied on allegations that Mylan



                                                 85
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 86 of 158




agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 237 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               238.    Deny the allegations of paragraph 238 of the Second Amended Complaint,

except admit that the attorneys general of certain states filed a complaint in the U.S. District

Court for the District of Connecticut dated December 14, 2016, in a case captioned Connecticut

v. Aurobindo Pharma USA, Inc., No. 3:16-cv-02056, against several generic pharmaceutical drug

manufacturers, including Mylan Pharmaceuticals, Inc., and refer to that complaint for its

contents, and further state that Plaintiffs’ claims against Defendants were dismissed by the Court

in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied

on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 238 of the Second Amended Complaint related thereto. [Dkt. #102.]

               239.    Deny the allegations of paragraph 239 of the Second Amended Complaint,

except admit that, based on publicly available information, on December 12, 2016, an



                                                 86
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 87 of 158




information was filed in a case captioned United States v. Glazer, No. 2:16-cr-00506, and refer

to that document for its contents, and further admit that, based on publicly available information,

on December 13, 2016, an information was filed in a case captioned United States v. Malek, No.

2:16-cr-00508, and refer to that document for its contents, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on

the docket on March 29, 2019, insofar as such claims rely on or concern allegations that Mylan

agreed with other drug companies to fix the price of generic drugs, and the Court in its Opinion

and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 239 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               240.    Deny the allegations of paragraph 240 of the Second Amended Complaint,

except admit that, based on publicly available information, on January 9, 2017, a plea hearing

was held in a case captioned United States v. Glazer, No. 2:16-cr-00506, and refer to the

transcript of that hearing for its contents, and further admit that based on publicly available

information, on January 9, 2017, a plea hearing was held in a case captioned United States v.

Malek, No. 2:16-cr-00508, and refer to the transcript of that hearing for its contents, and further

state that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims rely on or concern

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 240 of the

Second Amended Complaint related thereto. [Dkt. #102.]




                                                 87
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 88 of 158




               241.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 241 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 241 of the Second Amended Complaint,

except admit that on February 21, 2012, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               242.    Deny the allegations of paragraph 242 of the Second Amended Complaint,

except admit that on February 21, 2012, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               243.    Deny the allegations of paragraph 243 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 243 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               244.    Deny the allegations of paragraph 244 and footnote 42 of the Second

Amended Complaint, except admit that on February 21, 2012, Mylan Inc. filed a Form 10-K

with the SEC, and further admit that Mylan N.V. (and, for periods prior to February 27, 2015,




                                                88
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 89 of 158




Mylan Inc.) periodically filed Forms 10-Q with the SEC, and refer to those documents for their

contents.

               245.    Deny the allegations of paragraph 245 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 245 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               246.    Deny the allegations of paragraph 246 of the Second Amended Complaint,

except admit that on February 21, 2012, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               247.    Deny the allegations of paragraph 247 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. #102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 247 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 247 “survive only to the extent that

Mylan misrepresented its knowledge about the EpiPen’s misclassification” [Dkt. #69], and



                                                 89
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 90 of 158




Defendants deny that Mylan misrepresented its knowledge about the classification of EpiPen

products. Defendants further state that the claims against Defendant Rajiv Malik were dismissed

by the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims rely on allegations of statements concerning EpiPen, and the Court in its Opinion and

Order instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 247 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               248.    Deny the allegations of paragraph 248 of the Second Amended Complaint,

except admit that on April 26, 2012, Mylan Inc. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               249.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 249 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 249 of the Second Amended Complaint,

except admit that on April 27, 2012, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               250.    Deny the allegations of paragraph 250 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and



                                                90
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 91 of 158




10-Q”, or allegations related to an alleged duty to “disclose future risk”, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 250 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               251.    Deny the allegations of paragraph 251 of the Second Amended Complaint,

except admit that on April 27, 2012, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               252.    Deny the allegations of paragraph 252 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. 69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. 102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 252 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 252 “survive only to the extent that

Mylan misrepresented its knowledge about the EpiPen’s misclassification” [Dkt. 69], and

Defendants deny that Mylan misrepresented its knowledge about the classification of EpiPen

products. Defendants further state that the claims against Defendant Rajiv Malik were dismissed

by the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such



                                                 91
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 92 of 158




claims rely on allegations of statements concerning EpiPen, and the Court in its Opinion and

Order instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 252 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               253.    Deny the allegations of paragraph 253 of the Second Amended Complaint,

except admit that on July 26, 2012, Mylan Inc. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               254.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 254 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 254 of the Second Amended Complaint,

except admit that on July 26, 2012, Mylan Inc. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               255.    Deny the allegations of paragraph 255 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, or allegations related to an alleged duty to “disclose future risk”, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its



                                                 92
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 93 of 158




Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 255 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               256.    Deny the allegations of paragraph 256 of the Second Amended Complaint,

except admit that on July 26, 2012, Mylan Inc. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               257.    Deny the allegations of paragraph 257 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. #102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 257 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 257 of the Second Amended Complaint

“survive only to the extent that Mylan misrepresented its knowledge about the EpiPen’s

misclassification” [Dkt. #69], and Defendants deny that Mylan misrepresented its knowledge

about the classification of EpiPen products. Defendants further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the




                                                93
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 94 of 158




surviving claims”, and thus no response is required with respect to the allegations of

paragraph 257 of the Second Amended Complaint related thereto. [Dkt. #102.]

               258.    Deny the allegations of paragraph 258 of the Second Amended Complaint,

except admit that on October 25, 2012, Mylan Inc. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               259.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 259 of the Second Amended Complaint. [Dkt. #102.] Defendants further state that

the allegations of paragraph 259 are incoherent in that a Form 10-Q filed on October 25, 2012,

cannot be “reiterating the financial and operating results previously announced” in a Form 8-K

that was not filed until February 27, 2013. To the extent a response is required, Defendants deny

the allegations of paragraph 259 of the Second Amended Complaint, except admit that on

October 25, 2012, Mylan Inc. filed a Form 10-Q with the SEC, and refer to that document for its

contents.

               260.    Deny the allegations of paragraph 260 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, or allegations related to an alleged duty to “disclose future risk”, and further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,



                                                 94
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 95 of 158




insofar as such claims rely on allegations of statements concerning EpiPen, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no

response is required with respect to the allegations of paragraph 260 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               261.    Deny the allegations of paragraph 261 of the Second Amended Complaint,

except admit that on February 27, 2013, Mylan Inc. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               262.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to these allegations of

paragraph 262 of the Second Amended Complaint. [Dkt. #102] To the extent a response is

required, Defendants deny the allegations of paragraph 262 of the Second Amended Complaint,

except admit that on February 28, 2013, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               263.    Deny the allegations of paragraph 263 of the Second Amended Complaint,

and state that Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims relied on allegations

related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and 10-Q”, or

allegations related to an alleged duty to “disclose future regulatory risk”, or allegations that

Mylan agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were



                                                 95
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 96 of 158




dismissed by the Court in its Opinion and Order, insofar as such claims rely on allegations of

statements concerning EpiPen or concerning allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 263 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               264.    Deny the allegations of paragraph 264 of the Second Amended Complaint,

except admit that on February 28, 2013, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               265.    Deny the allegations of paragraph 265 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 265 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               266.    Deny the allegations of paragraph 266 of the Second Amended Complaint,

except admit that on February 28, 2013, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               267.    Deny the allegations of paragraph 267 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and



                                                96
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 97 of 158




10-Q”, or allegations related to an alleged duty to “disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 267 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               268.    Deny the allegations of paragraph 268 of the Second Amended Complaint,

except admit that on February 28, 2013, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               269.    Deny the allegations of paragraph 269 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. #102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 269 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 269 of the Second Amended Complaint

“survive only to the extent that Mylan misrepresented its knowledge about the EpiPen’s



                                                 97
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 98 of 158




misclassification” [Dkt. #69], and Defendants deny that Mylan misrepresented its knowledge

about the classification of EpiPen products. Defendants further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 269 of the Second Amended Complaint related thereto. [Dkt. #102.]

               270.    Deny the allegations of paragraph 270 of the Second Amended Complaint,

except admit that on May 2, 2013, Mylan Inc. filed a Form 8-K attaching a press release with the

SEC, and refer to that document for its contents.

               271.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 271 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 271 of the Second Amended Complaint,

except admit that on May 2, 2013, Mylan Inc. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               272.    Deny the allegations of paragraph 272 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and



                                                98
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 99 of 158




10-Q”, or allegations related to an alleged duty to “disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 272 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               273.    Deny the allegations of paragraph 273 of the Second Amended Complaint,

except admit that on August 1, 2013, Mylan Inc. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               274.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 274 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 274 of the Second Amended Complaint,

except admit that on August 1, 2013, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               275.    Deny the allegations of paragraph 275 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its



                                                 99
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 100 of 158




Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty to “disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 275 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               276.    Deny the allegations of paragraph 276 of the Second Amended Complaint,

except admit that on October 31, 2013, Mylan Inc. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               277.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 277 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 277 of the Second Amended Complaint,

except admit that on October 31, 2013, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.



                                                100
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 101 of 158




               278.    Deny the allegations of paragraph 278 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future risk”, or allegations that Mylan

agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on allegations of

statements concerning EpiPen or concerning allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 278 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               279.    Deny the allegations of paragraph 279 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               280.    Deny the allegations of paragraph 280 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 8-K with the SEC, and refer to

that document for its contents.

               281.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer



                                                101
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 102 of 158




to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 281 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 281 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               282.    Deny the allegations of paragraph 282 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 282 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               283.    Deny the allegations of paragraph 283 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               284.    Deny the allegations of paragraph 284 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its



                                                102
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 103 of 158




Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 284 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               285.    Deny the allegations of paragraph 285 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               286.    Deny the allegations of paragraph 286 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, or allegations that

Mylan agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on allegations of

statements concerning EpiPen or concerning allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 286 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               287.    Deny the allegations of paragraph 287 of the Second Amended Complaint,

except admit that on February 27, 2014, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.



                                                 103
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 104 of 158




               288.    Deny the allegations of paragraph 288 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. #102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 288 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 288 of the Second Amended Complaint

“survive only to the extent that Mylan misrepresented its knowledge about the EpiPen’s

misclassification” [Dkt. #69], and Defendants deny that Mylan misrepresented its knowledge

about the classification of EpiPen products. Defendants further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 288 of the Second Amended Complaint related thereto. [Dkt. #102.]

               289.    Deny the allegations of paragraph 289 of the Second Amended Complaint,

except admit that on May 1, 2014, Mylan Inc. filed a Form 8-K attaching a press release with the

SEC, and refer to that document for its contents.

               290.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims



                                                104
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 105 of 158




relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 290 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 290 of the Second Amended Complaint,

except admit that on May 1, 2014, Mylan Inc. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               291.    Deny the allegations of paragraph 291 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 291 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               292.    Deny the allegations of paragraph 292 of the Second Amended Complaint,

except admit that on August 7, 2014, Mylan Inc. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.



                                                105
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 106 of 158




               293.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 293 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 293 of the Second Amended Complaint,

except admit that on August 7, 2014, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               294.    Deny the allegations of paragraph 294 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 294 of the Second Amended Complaint

related thereto. [Dkt. #102.]




                                                106
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 107 of 158




               295.    Deny the allegations of paragraph 295 of the Second Amended Complaint,

except admit that on October 30, 2014, Mylan Inc. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               296.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 296 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 296 of the Second Amended Complaint,

except admit that on November 5, 2014, Mylan Inc. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               297.    Deny the allegations of paragraph 297 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is



                                                107
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 108 of 158




required with respect to the allegations of paragraph 297 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               298.    Deny the allegations of paragraph 298 of the Second Amended Complaint,

except admit that on March 2, 2015, Mylan N.V. and Mylan Inc. filed a Form 8-K attaching a

press release with the SEC, and refer to that document for its contents.

               299.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 299 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 299 of the Second Amended Complaint,

except admit that on March 2, 2015, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               300.    Deny the allegations of paragraph 300 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with



                                                108
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 109 of 158




other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 300 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               301.    Deny the allegations of paragraph 301 of the Second Amended Complaint,

except admit that on March 2, 2015, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               302.    Deny the allegations of paragraph 302 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 302 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               303.    Deny the allegations of paragraph 303 of the Second Amended Complaint,

except admit that on March 2, 2015, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               304.    Deny the allegations of paragraph 304 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,



                                                109
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 110 of 158




glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 304 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               305.    Deny the allegations of paragraph 305 of the Second Amended Complaint,

except admit that on March 2, 2015, Mylan Inc. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               306.    Deny the allegations of paragraph 306 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

entered on the docket on March 29, 2019 instructed Defendants to “file an answer to the

surviving claims” [Dkt. #102], and thus no response is required with respect to the allegations in

clauses (2) and (4) of paragraph 306 of the Second Amended Complaint. Defendants further

state that the Court, in its Opinion and Order entered on the docket on March 28, 2018, ruled that

Plaintiffs’ allegations in clauses (1) and (3) of paragraph 306 of the Second Amended Complaint

“survive only to the extent that Mylan misrepresented its knowledge about the EpiPen’s

misclassification” [Dkt. #69], and Defendants deny that Mylan misrepresented its knowledge

about the classification of EpiPen products. Defendants further state that the claims against



                                                110
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 111 of 158




Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an answer to the

surviving claims”, and thus no response is required with respect to the allegations of

paragraph 306 of the Second Amended Complaint related thereto. [Dkt. #102.]

               307.    Deny the allegations of paragraph 307 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on May 5, 2015, and refer to the

transcript of that conference call for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019 insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 307 of the Second Amended Complaint related thereto. [Dkt. #102.]

               308.    Deny the allegations of paragraph 308 of the Second Amended Complaint,

and state that Plaintiffs’ claims against Defendants were dismissed by the Court in its Opinion

and Order entered on the docket on March 29, 2019, insofar as such claims relied on allegations

related to an alleged duty “to disclose future regulatory risk”, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as

such claims rely on allegations of statements concerning EpiPen or concerning allegations that

Mylan agreed with other drug companies to fix the price of generic drugs, and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims”, and thus no




                                                 111
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 112 of 158




response is required with respect to the allegations of paragraph 308 of the Second Amended

Complaint related thereto. [Dkt. #102.]

               309.    Deny the allegations of paragraph 309 of the Second Amended Complaint,

except admit that on May 5, 2015, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               310.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 310 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 310 of the Second Amended Complaint,

except admit that on May 8, 2015, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               311.    Deny the allegations of paragraph 311 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with



                                                112
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 113 of 158




other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 311 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               312.    Deny the allegations of paragraph 312 of the Second Amended Complaint,

except admit that on May 8, 2015, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents.

               313.    Deny the allegations of paragraph 313 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no

response is required with respect to the allegations in clauses (2) and (4) of paragraph 313 of the

Second Amended Complaint. Defendants further state that the Court, in its Opinion and Order

entered on the docket on March 28, 2018, ruled that Plaintiffs’ allegations in clauses (1) and (3)

of paragraph 313 of the Second Amended Complaint “survive only to the extent that Mylan

misrepresented its knowledge about the EpiPen’s misclassification” [Dkt. #69], and Defendants

deny that Mylan misrepresented its knowledge about the classification of EpiPen products.

Defendants further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on allegations of statements concerning EpiPen, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is



                                                113
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 114 of 158




required with respect to the allegations of paragraph 313 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               314.    Deny the allegations of paragraph 314 of the Second Amended Complaint,

except admit that on August 6, 2015, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               315.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 315 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 315 of the Second Amended Complaint,

except admit that on August 6, 2015, Mylan N.V. filed a Form 10-Q with the SEC, and refer to

that document for its contents.

               316.    Deny the allegations of paragraph 316 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with



                                                114
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 115 of 158




other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 316 of the Second Amended Complaint

related thereto. [Dkt. #102.]

                317.    Deny the allegations of paragraph 317 of the Second Amended Complaint,

except admit that Mylan N.V. held an earnings call on August 6, 2015, and refer to the transcript

of that earnings call for its contents.

                318.    Deny the allegations of paragraph 318 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 318 of the Second Amended Complaint related thereto. [Dkt. #102.]

                319.    Deny the allegations of paragraph 319 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on August 6, 2015, and refer to the

transcript of that conference call for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of



                                                 115
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 116 of 158




generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 319 of the Second Amended Complaint related thereto. [Dkt. #102.]

               320.    Deny the allegations of paragraph 320 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 320 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               321.    Deny the allegations of paragraph 321 of the Second Amended Complaint,

except admit that on October 30, 2015, Mylan N.V. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               322.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 322 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 322 of the Second Amended Complaint, except



                                                 116
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 117 of 158




admit that on October 30, 2015, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               323.    Deny the allegations of paragraph 323 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, or allegations that Mylan agreed with other drug companies to fix the price of

doxycycline monohydrate, glipizide-metformin and verapamil, allegations related to an alleged

duty “to disclose future regulatory risk”, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 323 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               324.    Deny the allegations of paragraph 324 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on October 30, 2015, and refer to

the transcript of that conference call for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to




                                                 117
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 118 of 158




the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 324 of the Second Amended Complaint related thereto. [Dkt. #102.]

               325.    Deny the allegations of paragraph 325 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 325 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               326.    Deny the allegations of paragraph 326 of the Second Amended Complaint,

except admit that on February 10, 2016, Mylan N.V. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               327.    Deny the allegations of paragraph 327 of the Second Amended Complaint,

except admit that on February 10, 2016, Mylan N.V. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               328.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of



                                                 118
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 119 of 158




paragraph 328 of the Second Amended Complaint. [Dkt. #102.] To the extent a response is

required, Defendants deny the allegations of paragraph 328 of the Second Amended Complaint,

except admit that on February 16, 2016, Mylan N.V. filed a Form 10-K with the SEC, and refer

to that document for its contents.

               329.    Deny the allegations of paragraph 329 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 329 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               330.    Deny the allegations of paragraph 330 of the Second Amended Complaint,

except admit that on February 16, 2016, Mylan N.V. filed a Form 10-K with the SEC, and refer

to that document for its contents.

               331.    Deny the allegations of paragraph 331 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on



                                                119
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 120 of 158




allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 331 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               332.    Deny the allegations of paragraph 332 of the Second Amended Complaint,

except admit that on February 16, 2016, Mylan N.V. filed a Form 10-K with the SEC, and refer

to that document for its contents.

               333.    Deny the allegations of paragraph 333 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 333 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               334.    Deny the allegations of paragraph 334 of the Second Amended Complaint,

except admit that on February 16, 2016, Mylan N.V. filed a Form 10-K with the SEC, and refer

to that document for its contents.



                                                120
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 121 of 158




               335.    Deny the allegations of paragraph 335 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 28, 2018, insofar as such claims relied on

allegations related to “statements about the complexity, ambiguity, and subjectivity of the rebate

calculation [which] are statements of opinion” [Dkt. #69], and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no

response is required with respect to the allegations in clauses (2) and (4) of paragraph 335 of the

Second Amended Complaint. Defendants further state that the Court, in its Opinion and Order

entered on the docket on March 28, 2018, ruled that Plaintiffs’ allegations in clauses (1) and (3)

of paragraph 335 of the Second Amended Complaint “survive only to the extent that Mylan

misrepresented its knowledge about the EpiPen’s misclassification” [Dkt. #69], and Defendants

deny that Mylan misrepresented its knowledge about the classification of EpiPen products.

Defendants further state that the claims against Defendant Rajiv Malik were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

rely on allegations of statements concerning EpiPen, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 335 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               336.    Deny the allegations of paragraph 336 of the Second Amended Complaint,

except admit that on May 3, 2016, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               337.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims



                                                121
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 122 of 158




relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 337 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 337 of the Second Amended Complaint, except

admit that on May 3, 2016, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               338.    Deny the allegations of paragraph 338 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 338 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               339.    Deny the allegations of paragraph 339 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on May 3, 2016, and refer to the

transcript of that conference call for its contents, and further state that the claims against



                                                 122
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 123 of 158




Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 339 of the Second Amended Complaint related thereto. [Dkt. #102.]

               340.    Deny the allegations of paragraph 340 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 340 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               341.    Deny the allegations of paragraph 341 of the Second Amended Complaint,

except admit that on August 9, 2016, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               342.    Deny the allegations of paragraph 342 of the Second Amended Complaint,

except admit that on August 9, 2016, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.




                                                 123
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 124 of 158




               343.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 343 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 343 of the Second Amended Complaint, except

admit that on August 9, 2016, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               344.    Deny the allegations of paragraph 344 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, or allegations

that Mylan agreed with other drug companies to fix the price of doxycycline monohydrate,

glipizide-metformin and verapamil, and further state that the claims against Defendant Rajiv

Malik were dismissed by the Court in its Opinion and Order, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 344 of the Second Amended Complaint

related thereto. [Dkt. #102.]




                                                124
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 125 of 158




               345.    Deny the allegations of paragraph 345 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on August 9, 2016, and refer to the

transcript of that conference call for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 345 of the Second Amended Complaint related thereto. [Dkt. #102.]

               346.    Deny the allegations of paragraph 346 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 346 of the

Second Amended Complaint related thereto. [Dkt. #102.]

               347.    Deny the allegations of paragraph 347 of the Second Amended Complaint,

except admit that on November 9, 2016, Mylan N.V. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.




                                                 125
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 126 of 158




               348.    Deny the allegations of paragraph 348 of the Second Amended Complaint,

except admit that on November 9, 2016, Mylan N.V. filed a Form 8-K attaching a press release

with the SEC, and refer to that document for its contents.

               349.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 349 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 349 of the Second Amended Complaint, except

admit that on November 9, 2016, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               350.    Deny the allegations of paragraph 350 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order, insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 350 of the

Second Amended Complaint related thereto. [Dkt. #102.]



                                                126
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 127 of 158




                351.    Deny the allegations of paragraph 351 of the Second Amended Complaint,

except admit that Mylan held a conference call with investors on November 9, 2016, and refer to

the transcript of that earnings call for its contents, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order entered on the

docket on March 29, 2019, insofar as such claims rely on allegations of statements concerning

EpiPen or concerning allegations that Mylan agreed with other drug companies to fix the price of

generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 351 of the Second Amended Complaint related thereto. [Dkt. #102.]

                352.    Deny the allegations of paragraph 352 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 352 of the

Second Amended Complaint related thereto. [Dkt. #102.]

                353.    Deny the allegations of paragraph 353 of the Second Amended Complaint,

except admit that on March 1, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.




                                                  127
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 128 of 158




               354.    Deny the allegations of paragraph 354 of the Second Amended Complaint,

except admit that on March 1, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               355.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 355 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 355 of the Second Amended Complaint, except

admit that on March 1, 2017, Mylan N.V. filed a Form 10-K with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               356.    Deny the allegations of paragraph 356 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order, insofar as such claims rely on allegations of statements concerning EpiPen or concerning

allegations that Mylan agreed with other drug companies to fix the price of generic drugs, and

the Court in its Opinion and Order instructed Defendants to “file an answer to the surviving

claims”, and thus no response is required with respect to the allegations of paragraph 356 of the

Second Amended Complaint related thereto. [Dkt. #102.]



                                                128
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 129 of 158




               357.    Deny the allegations of paragraph 357 of the Second Amended Complaint,

except admit that on March 1, 2017, Mylan N.V. filed a Form 10-K with the SEC, and refer to

that document for its contents.

               358.    Deny the allegations of paragraph 358 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to an alleged duty “to disclose future regulatory risk”, or allegations that

Mylan agreed with other drug companies to fix the price of doxycycline monohydrate, glipizide-

metformin and verapamil, and further state that the claims against Defendant Rajiv Malik were

dismissed by the Court in its Opinion and Order, insofar as such claims rely on allegations of

statements concerning EpiPen or concerning allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 358 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               359.    Deny the allegations of paragraph 359 of the Second Amended Complaint,

except admit that on May 10, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               360.    Deny the allegations of paragraph 360 of the Second Amended Complaint,

except admit that on May 10, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               361.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims



                                                 129
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 130 of 158




relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 361 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 361 of the Second Amended Complaint, except

admit that on May 10, 2017, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               362.    Deny the allegations of paragraph 362 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order, insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 362 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               363.    Deny the allegations of paragraph 363 of the Second Amended Complaint,

except admit that on August 9, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.




                                                130
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 131 of 158




               364.    Deny the allegations of paragraph 364 of the Second Amended Complaint,

except admit that on August 9, 2017, Mylan N.V. filed a Form 8-K attaching a press release with

the SEC, and refer to that document for its contents.

               365.    State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations related to “quantitative statements of earnings contained in Mylan’s Forms

10-K and 10-Q”, and the Court in its Opinion and Order instructed Defendants to “file an answer

to the surviving claims”, and thus no response is required with respect to the allegations of

paragraph 365 of the Second Amended Complaint. To the extent a response is required,

Defendants deny the allegations of paragraph 365 of the Second Amended Complaint, except

admit that on August 9, 2017, Mylan N.V. filed a Form 10-Q with the SEC, and refer to that

document for its contents. [Dkt. #102.]

               366.    Deny the allegations of paragraph 366 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations related to “quantitative statements of earnings contained in Mylan’s Forms 10-K and

10-Q”, allegations related to an alleged duty “to disclose future regulatory risk”, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order, insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 366 of the Second Amended Complaint related thereto.

[Dkt. #102.]



                                                131
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 132 of 158




                367.    Deny the allegations of paragraph 367 of the Second Amended Complaint.

                368.    Deny the allegations of paragraph 368 of the Second Amended Complaint.

                369.    Deny the allegations of paragraph 369 of the Second Amended Complaint.

                370.    Deny the allegations of paragraph 370 of the Second Amended Complaint.

                371.    Deny the allegations of paragraph 371 of the Second Amended Complaint,

except admit that, based on publicly available information, NBC News published an article titled

“EpiPen Price Hike Has Parents of Kids With Allergies Scrambling Ahead of School Year”

dated August 17, 2016, and refer to the article for its contents.

                372.    Deny the allegations of paragraph 372 of the Second Amended Complaint,

except admit that, based on publicly available information, NBC News published an article titled

“Martin Shkreli Weighs in on EpiPen Scandal, Calls Drug Makers ‘Vultures’” dated August 19,

2016, and refer to the article for its contents.

                373.    Deny the allegations of paragraph 373 of the Second Amended Complaint,

except admit that, based on publicly available information, Senator Amy Klobuchar published a

statement titled “Klobuchar Calls for Judiciary Hearing and Investigation Into At Least 400

Percent Increase of EpiPen Packs” dated August 20, 2016, and refer to that statement for its

contents.

                374.    Deny the allegations of paragraph 374 of the Second Amended Complaint,

except admit that Senator Charles Grassley published a letter addressed to Heather Bresch dated

August 22, 2016, and that, based on publicly available information, Senator Amy Klobuchar sent

a letter to the FTC dated August 22, 2016, and refer to those letters for their contents.

                375.    Deny the allegations of paragraph 375 of the Second Amended Complaint,

except admit that, based on publicly available information, The New York Times published an



                                                   132
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 133 of 158




article titled “Mylan Raised EpiPen’s Price Before the Expected Arrival of a Generic” dated on

August 24, 2016, and refer to that article for its contents.

                376.     Deny the allegations of paragraph 376 and footnote 49 of the Second

Amended Complaint, except refer to the public record for the per share price of Mylan N.V.

ordinary shares between August 19, 2016 and August 24, 2016.

                377.     Deny the allegations of paragraph 377 of the Second Amended Complaint,

except admit that, based on publicly available information, Inside Health Policy published an

article titled “CMS Tells Mylan It Incorrectly Classified EpiPen To Pay Lower Medicaid

Rebates, Lawmakers Upset” dated September 2, 2016, and refer to that article for its contents.

                378.     Deny the allegations of paragraph 378 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

September 2, 2016. Defendants further state that they deny the unnumbered paragraph of the

Second Amended Complaint located between numbered paragraphs 378 and 379 of the Second

Amended Complaint, except admit that, based on publicly available information, Bloomberg

published an article titled “Mylan Accused by U.S. of Overcharging Medicaid for EpiPen” dated

October 5, 2016, and further admit that, based on publicly available information, Andrew M.

Slavitt sent a letter to Senator Ron Wyden dated October 5, 2016, and refer to that article and

that letter for their contents.

                379.     Deny the allegations of paragraph 379 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

October 6, 2016.

                380.     Deny the allegations of paragraph 380 of the Second Amended Complaint,

except admit that, based on publicly available information, CNBC News published an article



                                                 133
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 134 of 158




titled “Underpayments on EpiPen rebates to Medicaid could top $700 million” dated October 7,

2016, and that on October 7, 2016, Mylan N.V. issued a press release titled “Mylan Agrees to

Settlement on Medicaid Rebate Classification for EpiPen® Auto-Injector”, and refer to that

article and that press release for their contents.

                381.    Deny the allegations of paragraph 381 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

October 7, 2016.

                382.    Deny the allegations of paragraph 382 of the Second Amended Complaint,

except admit that, based on publicly available information, CNBC News published an article

titled “Mylan’s grace period for EpiPen rebates could cost Medicaid up to $120 million” dated

October 11, 2016, and refer to that article for its contents.

                383.    Deny the allegations of paragraph 383 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

October 12, 2016.

                384.    Deny the allegations of paragraph 384 of the Second Amended Complaint,

except admit that, based on publicly available information, Bloomberg News published an article

titled “U.S. Charges in Generic-Drug Probe to Be Filed by Year-End” dated November 3, 2016,

and refer to that article for its contents.

                385.    Deny the allegations of paragraph 385 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

November 3, 2016.

                386.    Deny the allegations of paragraph 386 of the Second Amended Complaint,

and further state that they are without knowledge of information sufficient to form a belief as to



                                                     134
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 135 of 158




the truth of the allegations concerning the contents of unidentified “reports”, except admit that,

based on publicly available information, FiercePharma published an article titled “DOJ’s price-

fixing investigation could lead to sizable liabilities, analyst says” dated November 10, 2016, and

refer to that article for its contents.

                387.     Deny the allegations of paragraph 387 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

November 10, 2016.

                388.     Deny the allegations of paragraph 388 of the Second Amended Complaint,

except admit that, based on publicly available information, Bloomberg News published an article

titled “U.S. Generic Drug Probe Seen Expanding After Guilty Pleas” dated December 14, 2016,

and refer to that article for its contents.

                389.     Deny the allegations of paragraph 389 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

December 14, 2016.

                390.     Deny the allegations of paragraph 390 of the Second Amended Complaint,

except admit that, based on publicly available information, The Philadelphia Inquirer published

an article titled “Ex-N.J. pharma execs admit to fixing generic drug prices” dated January 10,

2017, and refer to that article for its contents.

                391.     Deny the allegations of paragraph 391 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares between

January 10, 2017 and January 12, 2017.

                392.     Deny the allegations of paragraph 392 of the Second Amended Complaint,

except admit that, based on publicly available information, Bloomberg News published an article



                                                    135
       Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 136 of 158




titled “Mylan Faces U.S. Antitrust Investigation on EpiPen” dated January 30, 2017, and refer to

that article for its contents.

                393.     Deny the allegations of paragraph 393 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on January

30, 2017.

                394.     Deny the allegations of paragraph 394 of the Second Amended Complaint,

except admit that on October 31, 2017, the Attorney General of the State of Connecticut issued a

press release concerning the filing of an amended complaint, and refer to that press release and

the amended complaint for their contents, and state that Plaintiffs’ claims against Defendants

were dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims relied on allegations that Mylan agreed with other drug companies to fix

the price of doxycycline monohydrate, glipizide-metformin and verapamil, further state that the

claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 394 of the Second Amended Complaint related thereto.

[Dkt. #102.]

                395.     Deny the allegations of paragraph 395 of the Second Amended Complaint,

except refer to the public record for the per share price of Mylan N.V. ordinary shares on

October 31, 2017.

                396.     Deny the allegations of paragraph 396 of the Second Amended Complaint.




                                               136
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 137 of 158




               397.    Deny the allegations of paragraph 397 of the Second Amended Complaint,

except admit that Heather Bresch served as CEO of Mylan during the alleged Class Period, that

Rajiv Malik served as President of Mylan during the alleged Class Period, that John Sheehan and

Kenneth Parks served successively as CFO of Mylan during the alleged Class Period and that

Paul Campbell served as the Chief Accounting Officer of Mylan during the alleged Class Period,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 397 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               398.    Deny the allegations of paragraph 398 of the Second Amended Complaint,

except admit that EpiPen products, like many of its products, are important to Mylan’s business,

and admit that on September 26, 2016, Mylan N.V. filed a Form 8-K with the SEC attaching an

exhibit titled “U.S. EpiPen Profitability Analysis”, and refer to that Form 8-K for its contents,

and admit that that Mylan N.V. (and, for periods prior to February 27, 2015, Mylan Inc.) filed

Forms 10-K with the SEC, and refer to those Forms 10-K for their contents, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order

entered on the docket on March 29, 2019, insofar as such claims rely on allegations of statements

concerning EpiPen, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 398 of the Second Amended Complaint related thereto. [Dkt. #102.]



                                                137
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 138 of 158




               399.    Deny the allegations of paragraph 399 of the Second Amended Complaint,

except admit that Mylan N.V. (and, for periods prior to February 27, 2015, Mylan Inc.)

periodically submitted filings with the SEC, and refer to those filings for their contents, and

further admit that the individual Defendants listed in paragraph 399 of the Second Amended

Complaint at all times acted consistent with their obligations under relevant law, and further state

that the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and

Order entered on the docket on March 29, 2019, insofar as such claims rely on allegations of

statements concerning EpiPen or concerning allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 399 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               400.    Deny the allegations of paragraph 400 of the Second Amended Complaint,

except admit that Mylan N.V. (and, for periods prior to February 27, 2015, Mylan Inc.)

periodically submitted filings with the SEC, and refer to those filings for their contents.

               401.    Deny the allegations of paragraph 401 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 401 of the Second Amended Complaint related thereto.

[Dkt. #102.]




                                                138
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 139 of 158




               402.    Deny the allegations of paragraph 402 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 402 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               403.    Deny the allegations of paragraph 403 of the Second Amended Complaint,

except state that Defendants are without knowledge or information about the Confidential

Witness, and further state that, because Kenneth S. Parks joined Mylan as CFO in June 2016, and

the Confidential Witness left “Mylan in October 2015”, the Confidential Witness could not have

“confirmed that Defendant[] . . . Parks . . . knew of and approved all material drug pricing

decisions made by the Company”, and further state that Plaintiffs’ claims against Defendants

were dismissed by the Court in its Opinion and Order entered on the docket on March 29, 2019,

insofar as such claims relied on allegations that Mylan agreed with other drug companies to fix

the price of doxycycline monohydrate, glipizide-metformin and verapamil, and further state that

the claims against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order,

insofar as such claims rely on or concern allegations that Mylan agreed with other drug

companies to fix the price of generic drugs, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 403 of the Second Amended Complaint related thereto.

[Dkt. #102.]




                                               139
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 140 of 158




               404.   Deny the allegations of paragraph 404 of the Second Amended Complaint,

except state that Defendants are without knowledge or information about the Confidential

Witness, and further state that, because Defendant Kenneth S. Parks joined Mylan as CFO in

June 2016, and the Confidential Witness allegedly left “Mylan in October 2015”, the

Confidential Witness could not have concluded that “pricing decisions . . . involved” Defendant

Kenneth S. Parks, and further state that Plaintiffs’ claims against Defendants were dismissed by

the Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such

claims relied on allegations that Mylan agreed with other drug companies to fix the price of

doxycycline monohydrate, glipizide-metformin and verapamil, and further state that the claims

against Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as

such claims rely on or concern allegations that Mylan agreed with other drug companies to fix

the price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file

an answer to the surviving claims”, and thus no response is required with respect to the

allegations of paragraph 404 of the Second Amended Complaint related thereto. [Dkt. #102.]

               405.   State that Plaintiffs’ claims against Defendants were dismissed by the

Court in its Opinion and Order entered on the docket on March 29, 2019, insofar as such claims

relied on allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 405 of the Second Amended Complaint related thereto. [Dkt. #102.] To the extent



                                               140
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 141 of 158




a response is required, Defendants deny the allegations of paragraph 405 of the Second Amended

Complaint.

               406.   Deny the allegations of paragraph 406 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen or concerning allegations that Mylan agreed with

other drug companies to fix the price of generic drugs, and the Court in its Opinion and Order

instructed Defendants to “file an answer to the surviving claims”, and thus no response is

required with respect to the allegations of paragraph 406 of the Second Amended Complaint

related thereto. [Dkt. #102.]

               407.   Deny the allegations of paragraph 407 of the Second Amended Complaint.

               408.   Deny the allegations of paragraph 408 of the Second Amended Complaint,

and further state that the claims against Defendant Rajiv Malik were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims rely on

allegations of statements concerning EpiPen, and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims”, and thus no response is required with

respect to the allegations of paragraph 408 of the Second Amended Complaint related thereto.

[Dkt. #102.]

               409.   Deny the allegations of Paragraph 409 of the Second Amended Complaint,

except admit that on June 9, 2017, Rajiv Malik and Anthony Mauro each reported the disposition

of certain Mylan N.V. ordinary shares via an SEC Form 4, and refer to those forms for their

content.




                                               141
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 142 of 158




               410.    Deny the allegations of paragraph 410 of the Second Amended Complaint,

and further state that Plaintiffs’ claims against Defendants were dismissed by the Court in its

Opinion and Order entered on the docket on March 29, 2019, insofar as such claims relied on

allegations that Mylan agreed with other drug companies to fix the price of doxycycline

monohydrate, glipizide-metformin and verapamil, and further state that the claims against

Defendant Rajiv Malik were dismissed by the Court in its Opinion and Order, insofar as such

claims rely on or concern allegations that Mylan agreed with other drug companies to fix the

price of generic drugs, and the Court in its Opinion and Order instructed Defendants to “file an

answer to the surviving claims”, and thus no response is required with respect to the allegations

of paragraph 410 of the Second Amended Complaint related thereto. [Dkt. #102.]

               411.    Deny the allegations of paragraph 411 of the Second Amended Complaint,

except admit that this action purports to be a class action pursuant to Rule 23 of the Federal

Rules of Civil Procedure on behalf of persons or entities that acquired the securities of Mylan

N.V. and/or Mylan Inc. on the NASDAQ, between February 21, 2012 and October 30, 2017, and

that Plaintiffs purport to exclude from the alleged class the persons described in paragraph 411 of

the Second Amended Complaint.

               412.    Deny the allegations of paragraph 412 of the Second Amended Complaint,

except admit that between February 21, 2012 and February 27, 2015, Mylan Inc. common stock

was listed on the NASDAQ, and further admit that between March 2, 2015 and October 30,

2017, Mylan N.V. ordinary shares were listed on the NASDAQ, and state that Defendants are

without knowledge or information sufficient to form a belief as to the truth of the allegations of

the final two sentences of paragraph 412 of the Second Amended Complaint.

               413.    Deny the allegations of paragraph 413 of the Second Amended Complaint.



                                                142
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 143 of 158




               414.    Deny the allegations of paragraph 414 of the Second Amended Complaint,

except state that Defendants are without knowledge or information sufficient to form a belief as

to the truth of the allegations of paragraph 414 concerning Plaintiffs’ counsel.

               415.    Deny the allegations of paragraphs 415 and 415(a) through 415(e) of the

Second Amended Complaint.

               416.    Deny the allegations of paragraph 416 of the Second Amended Complaint.

               417.    State that Defendants are without knowledge or information sufficient to

form a belief as to the truth of the allegations of paragraph 417 of the Second Amended

Complaint concerning Plaintiffs’ forthcoming legal strategy, except state that, to the extent that

Plaintiffs are alleging that “the presumption of reliance established by the fraud-on-the-market

doctrine” is in fact applicable to their claims, Defendants deny that allegation, and further state

that this is a conclusion of law to which no response is required.

               418.    Deny the allegations of paragraph 418 of the Second Amended Complaint,

except refer to the public record for the price of Mylan N.V. ordinary shares on October 30,

2015, and further state that to the extent paragraph 418 states a legal conclusion, no response is

required.

               419.    Deny the allegations of paragraph 419 of the Second Amended Complaint.

               420.    State that the allegations of paragraphs 420 and 420(a) through 420(d) of

the Second Amended Complaint state legal conclusions to which no response is required. To the

extent a response is required, Defendants deny the allegations of paragraph 420 and 420(a)

through 420(d) of the Second Amended Complaint, except admit that between February 21, 2012

and February 27, 2015, Mylan Inc. common stock was listed on the NASDAQ, and further admit

that between March 2, 2015 and October 30, 2017, Mylan N.V. ordinary shares were listed on



                                                143
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 144 of 158




the NASDAQ, and further admit that Mylan N.V. (and for periods prior to February 27, 2015,

Mylan Inc.) filed periodic public reports with the SEC, and further admit that Mylan N.V. and

Mylan Inc. made various disclosures to the public, and further admit that certain outside analysts

covered Mylan N.V. and/or Mylan Inc.

               421.    Deny the allegations of paragraph 421 of the Second Amended Complaint.

               422.    Deny the allegations of paragraph 422 of the Second Amended Complaint.

               423.    Deny the allegations of paragraph 423 of the Second Amended Complaint.

               424.    Repeat and reallege Defendants’ answers to the allegations of

paragraphs 1 through 423 of this Answer as if fully set forth herein, and further state that

Plaintiffs’ First Claim against Defendants was dismissed in part by the Court in its Opinion and

Order entered on the docket on March 28, 2018 [Dkt. #69] and its Opinion and Order entered on

the docket on March 29, 2019 [Dkt. #102], and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no response is

required with respect to the allegations of paragraph 424 of the Second Amended Complaint that

were dismissed.

               425.    Deny the allegations of paragraph 425 of the Second Amended Complaint,

except admit that between February 21, 2012 and February 27, 2015, Mylan Inc. common stock

was listed on the NASDAQ, and further admit that between March 2, 2015 and October 30,

2017, Mylan N.V. ordinary shares were listed on the NASDAQ, and further state that Plaintiffs’

First Claim against Defendants was dismissed in part by the Court in its Opinion and Order

entered on the docket on March 28, 2018 [Dkt. #69] and its Opinion and Order entered on the

docket on March 29, 2019 [Dkt. #102], and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no response is



                                                144
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 145 of 158




required with respect to the allegations of paragraph 425 of the Second Amended Complaint that

were dismissed.

               426.    Deny the allegations of paragraph 426 of the Second Amended Complaint,

and further state that Plaintiffs’ First Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],

and thus no response is required with respect to the allegations of paragraph 426 of the Second

Amended Complaint that were dismissed.

               427.    Deny the allegations of paragraph 427 and paragraphs 427(a) through

427(c) of the Second Amended Complaint, and further state that Plaintiffs’ First Claim against

Defendants was dismissed in part by the Court in its Opinion and Order entered on the docket on

March 28, 2018 [Dkt. #69] and its Opinion and Order entered on the docket on March 29, 2019

[Dkt. #102], and the Court in its Opinion and Order instructed Defendants to “file an answer to

the surviving claims” [Dkt. #102], and thus no response is required with respect to the

allegations of paragraph 427 and paragraphs 427(a) through 427(c) of the Second Amended

Complaint that were dismissed.

               428.    Deny the allegations of paragraph 428 of the Second Amended Complaint,

and further state that Plaintiffs’ First Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],




                                                145
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 146 of 158




and thus no response is required with respect to the allegations of paragraph 428 of the Second

Amended Complaint that were dismissed.

               429.    Deny the allegations of paragraph 429 of the Second Amended Complaint,

and further state that Plaintiffs’ First Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],

and thus no response is required with respect to the allegations of paragraph 429 of the Second

Amended Complaint that were dismissed.

               430.    Repeat and reallege Defendants’ answers to the allegations of

paragraphs 1 through 429 as if fully set forth herein, and further state that Plaintiffs’ Second

Claim against Defendants was dismissed in part by the Court in its Opinion and Order entered on

the docket on March 28, 2018 [Dkt. #69] and its Opinion and Order entered on the docket on

March 29, 2019 [Dkt. #102], and the Court in its Opinion and Order instructed Defendants to

“file an answer to the surviving claims” [Dkt. #102], and thus no response is required with

respect to the allegations of paragraph 430 of the Second Amended Complaint that were

dismissed.

               431.    Deny the allegations of paragraph 431 of the Second Amended Complaint,

except admit that between February 21, 2012 and February 27, 2015, Mylan Inc. common stock

was listed on the NASDAQ, and further admit that between March 2, 2015 and October 30,

2017, Mylan N.V. ordinary shares were listed on the NASDAQ, and further state that Plaintiffs’

Second Claim against Defendants was dismissed in part by the Court in its Opinion and Order

entered on the docket on March 28, 2018 [Dkt. #69] and its Opinion and Order entered on the



                                                146
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 147 of 158




docket on March 29, 2019 [Dkt. #102], and the Court in its Opinion and Order instructed

Defendants to “file an answer to the surviving claims” [Dkt. #102], and thus no response is

required with respect to the allegations of paragraph 431 of the Second Amended Complaint that

were dismissed.

               432.   Deny the allegations of paragraph 432 of the Second Amended Complaint,

and further state that Plaintiffs’ Second Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],

and thus no response is required with respect to the allegations of paragraph 432 of the Second

Amended Complaint that were dismissed.

               433.   Deny the allegations of paragraph 433 of the Second Amended Complaint,

and further state that Plaintiffs’ Second Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],

and thus no response is required with respect to the allegations of paragraph 433 of the Second

Amended Complaint that were dismissed.

               434.   Deny the allegations of paragraph 434 of the Second Amended Complaint,

and further state that Plaintiffs’ Second Claim against Defendants was dismissed in part by the

Court in its Opinion and Order entered on the docket on March 28, 2018 [Dkt. #69] and its

Opinion and Order entered on the docket on March 29, 2019 [Dkt. #102], and the Court in its

Opinion and Order instructed Defendants to “file an answer to the surviving claims” [Dkt. #102],



                                               147
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 148 of 158




and thus no response is required with respect to the allegations of paragraph 434 of the Second

Amended Complaint that were dismissed.

                                        GENERAL DENIALS

               435.       Except as otherwise expressly admitted in paragraphs 1 through 434,

above, Defendants deny each and every allegation contained in paragraphs 1 through 434 of the

Second Amended Complaint, including, without limitations, the introductory matter preceding

paragraph 1 of the Second Amended Complaint, and the footnotes, headings and subheadings,

tables and figures contained in the Second Amended Complaint, and deny liability to Plaintiffs,

or that Plaintiffs have suffered any legally cognizable damages for which Defendants are

responsible. Pursuant to Rule 8(b)(6) of the Federal Rules of Civil Procedure, allegations

contained in the Second Amended Complaint to which no responsive pleading is required shall

be deemed denied. Defendants expressly reserve the right to amend and/or supplement their

answer.

               436.       With respect to all paragraphs in the Second Amended Complaint in

which Plaintiffs pray for damages or other relief, Defendants deny that Plaintiffs are entitled to

that relief under the law.

                             AFFIRMATIVE AND OTHER DEFENSES

               Defendants assert the following affirmative and other defenses. Except where

expressly noted, each defense is asserted by each of the Defendants. In asserting these defenses,

Defendants do not assume the burden of establishing any fact or proposition where that burden

properly is imposed on Plaintiffs. Defendants expressly reserve the right to supplement, amend

or delete any or all of the following defenses, as warranted by discovery or other investigation, or

as justice may require.



                                                 148
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 149 of 158




                                           First Defense

               437.    The Second Amended Complaint, and each and every claim stated therein,

fails to state a claim upon which relief can be granted.

                                          Second Defense

               438.    The Second Amended Complaint fails to plead adequately any of the

alleged underlying conduct which Plaintiffs claim gives rise to liability under the securities laws.

                                           Third Defense

               439.    The Second Amended Complaint fails to plead fraud with particularity as

required by Federal Rule of Civil Procedure 9(b) and the Private Securities Litigation Reform

Act of 1995, 15 U.S.C. § 78u-4(b)(1), and otherwise fails properly to identify the alleged false or

misleading statements of which Plaintiffs complain.

                                          Fourth Defense

               440.    Defendants are not liable because they did not make a false or misleading

statement of material fact or omission of material fact.

                                           Fifth Defense

               441.    Defendants are not liable because certain alleged misstatements by them,

or any one of them, were forward-looking and satisfied the safe harbor provisions of the federal

securities laws and/or the “bespeaks caution” doctrine.

                                           Sixth Defense

               442.    Defendants are not liable because Plaintiffs’ claims are barred, in whole or

in part, because, assuming there was any untruth or omission as alleged in the Second Amended

Complaint (and Defendants deny there was any), Plaintiffs knew or should have known of such

untruth or omission.




                                                149
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 150 of 158




                                          Seventh Defense

               443.    Defendants are not liable because Plaintiffs’ claims are barred, in whole or

in part, because Plaintiffs voluntarily assumed the risk of the losses alleged in the Second

Amended Complaint.

                                          Eighth Defense

               444.    Defendants are not liable because they acted in good faith and in

reasonable reliance upon the work, opinions, information, representations and advice of others

upon whom Defendants were entitled to rely.

                                           Ninth Defense

               445.    Defendants are not liable because they did not act knowingly or recklessly

as to any alleged material misstatement or omission.

                                           Tenth Defense

               446.    Defendants are not liable because they, at all times, and with respect to all

matters contained herein, acted in good faith, exercised reasonable care, and did not know, and in

the exercise of reasonable care could not have known, of the purported untruths, misstatements

and/or omissions alleged in the Second Amended Complaint.

                                         Eleventh Defense

               447.    This action may not properly be maintained as a class action.

                                          Twelfth Defense

               448.    Defendants are not liable because Plaintiffs’ claims are barred, in whole or

in part, by the applicable statute of limitations and/or repose, and/or the doctrines of estoppel,

laches and waiver.




                                                 150
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 151 of 158




                                        Thirteenth Defense

               449.    To the extent Plaintiffs’ claims, issues and alleged underlying misconduct

raised by Plaintiffs’ claims have been previously litigated, Plaintiffs’ claims are barred, in whole

or in part, from any recovery under the doctrines of res judicata and/or collateral estoppel.

                                        Fourteenth Defense

               450.    Defendants are not liable because some or all of the matters now claimed

by the Second Amended Complaint to be the subject of misrepresentations or omissions publicly

were disclosed or were in the public domain and, as such, were available to Plaintiffs and were at

all times reflected in the market price of Mylan N.V. or Mylan Inc. securities.

                                         Fifteenth Defense

               451.    Defendants are not liable because any allegedly untrue statement of

material fact, omissions of material fact, misleading statements, or other actions allegedly taken

by the Defendants were not material to the investment decisions of Plaintiffs.

                                         Sixteenth Defense

               452.    Defendants are not liable because the alleged misrepresentations and

omissions on which Plaintiffs base their claims were not material, but instead are immaterial

puffery.

                                       Seventeenth Defense

               453.    Defendants are not liable because certain alleged misstatements about

which Plaintiffs complain concern nonactionable matters of opinion or soft information, rather

than matters of material fact.




                                                151
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 152 of 158




                                        Eighteenth Defense

               454.    Defendants are not liable because Plaintiffs’ claims are barred, in whole or

in part, because the purported misrepresentations and omissions alleged in the Second Amended

Complaint did not affect the market price of Mylan N.V. and/or Mylan Inc. securities.

                                        Nineteenth Defense

               455.    Defendants are not liable because Plaintiffs have not pleaded the required

connection between the challenged statements and the alleged loss, and any losses suffered by

Plaintiffs were not causally related to the misstatements alleged by Plaintiffs.

                                        Twentieth Defense

               456.    Plaintiffs’ claims are barred because Plaintiffs did not reasonably rely on

any of the statements or omissions alleged in the Second Amended Complaint in deciding to

purchase Mylan N.V. and/or Mylan Inc. securities.

                                       Twenty-First Defense

               457.    Plaintiffs cannot recover against the Defendants, in whole or in part,

because the “fraud on the market” theory of reliance is unavailable, and they will be otherwise

unable to establish that they (and other members of the putative class) actually relied upon the

purported misstatements and omissions alleged in the Second Amended Complaint.

                                     Twenty-Second Defense

               458.    Plaintiffs cannot recover against Defendants because Plaintiffs will be

unable to establish that the purported misstatements and omissions alleged in the Second

Amended Complaint were the cause of Plaintiffs’ decisions to purchase Mylan Inc. or Mylan

N.V. securities on the terms of their investments.




                                                152
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 153 of 158




                                         Twenty-Third Defense

               459.       Plaintiffs cannot recover against Defendants because Defendants were

under no duty to disclose the alleged underlying conduct.

                                        Twenty-Fourth Defense

               460.       Some or all of Plaintiffs’ claims are barred because Plaintiffs cannot

establish a sufficient connection between existing statements and any alleged underlying

wrongdoing sufficient to create a duty to disclose.

                                         Twenty-Fifth Defense

               461.       Plaintiffs cannot recover against Defendants because the losses, if any,

sustained by Plaintiffs were not actually or proximately caused by, and resulted from causes

other than, the acts and occurrences alleged in the Second Amended Complaint.

                                         Twenty-Sixth Defense

               462.       Plaintiffs’ claims are barred because the injuries and underlying

wrongdoing alleged by Plaintiffs, to the extent any exist, were caused, in whole or in part, by

intervening and/or superseding causes unrelated to the alleged conduct of Defendants, by the

conduct of third parties for whom Defendants were not responsible, through forces in the

marketplace over which Defendants have no control, or through acts or omissions by one or

more of the Plaintiffs.

                                       Twenty-Seventh Defense

               463.       Defendants deny that there ever was any underlying conspiracy, and

further deny that Plaintiffs have adequately pleaded that any underlying misconduct ever

occurred, but in the alternative, and without admitting that any violation of law occurred,

Defendants contend that they withdrew from any alleged conspiracy.



                                                  153
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 154 of 158




                                      Twenty-Eighth Defense

                464.    Defendants are not liable because to the extent that Plaintiffs have been

damaged, if at all, their failure to mitigate their damages bars recovery.

                                       Twenty-Ninth Defense

                465.    Defendants are not liable because Plaintiffs’ losses, if any, should be

reduced, diminished, and/or eliminated under the proportionate liability provisions of the

Securities Exchange Act of 1934 to reflect only Defendants’ percentage of responsibility, if any.

                                          Thirtieth Defense

                466.    To the extent Plaintiffs suffered damages, if at all, such damages must be

offset by Plaintiffs’ gains.

                                        Thirty-First Defense

                467.    Plaintiffs cannot recover against Defendants, in whole or in part, because

Defendants are entitled to proper offsets for any settlements Plaintiffs enter into, or any amounts

Plaintiffs otherwise receive from any source, in connection with Plaintiffs’ alleged losses.

                                       Thirty-Second Defense

                468.    Plaintiffs’ claims are barred, in whole or in part, because the allegedly

withheld information was known to the market.

                                        Thirty-Third Defense

                469.    Allegations of complaints filed by private litigants, or allegations of

complaints filed by, or investigations initiated by, the SEC, the DOJ or attorneys general, or

settlements entered into with the DOJ, have no preclusive effect or evidentiary weight.




                                                 154
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 155 of 158




                                       Thirty-Fourth Defense

               470.     The individual Defendants are not liable because they acted at all times in

good faith and did not directly or indirectly induce the alleged wrongful act or acts, nor were

they culpable participants in any of the alleged wrongdoing.

                                        Thirty-Fifth Defense

               471.     Plaintiffs’ claims are barred because each Defendant alleged to be a

control person under Section 20(a) of the Securities and Exchange Act of 1934 acted in good

faith and did not directly or indirectly induce the act or acts constituting the alleged violations

and causes of action.

                                        Thirty-Sixth Defense

               472.     Defendants are not liable for alleged injuries caused by government

action.

                                      Thirty-Seventh Defense

               473.     Defendants assert the Noerr-Pennington doctrine as a defense to the

underlying conduct alleged in the Second Amended Complaint.

                                       Thirty-Eighth Defense

               474.     Defendants are not liable for alleged injuries resulting from conduct for

which they have been released through settlement in any prior litigation or other proceeding.

                                        Thirty-Ninth Defense

               475.     Defendants are not liable because the Second Amended Complaint fails to

adequately allege a relevant market or relevant markets for the underlying conduct alleged in the

Second Amended Complaint.




                                                 155
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 156 of 158




                                          Fortieth Defense

               476.    Defendants are not liable because the underlying conduct alleged in the

Second Amended Complaint was reasonable and is based on independent, legitimate business

and economic justifications and has not unreasonably restrained trade or otherwise harmed

competition.

                                        Forty-First Defense

               477.    Defendants are not liable because Plaintiffs challenge alleged acts,

conduct or statements that were specifically permitted by law. Defendants have, at all times

relevant hereto, complied with all applicable laws and regulations. Defendants have, at all times

relevant hereto, acted reasonably in interpreting complex and ambiguous laws and regulations.

                                       Forty-Second Defense

               478.    Defendants are not liable because the underlying conduct alleged in the

Second Amended Complaint has not unreasonably restrained trade or otherwise tended to

destroy competition in any relevant market.

                                        Forty-Third Defense

               479.    Plaintiffs’ claims are barred, in whole or in part, because Defendants did

not act in furtherance of, or otherwise conspire or agree with any person or entity including, but

not limited to, any of the other drug manufacturers named in the Second Amended Complaint

with the intention of fixing, manipulating or artificially affecting the price of any drug.

                                       Forty-Fourth Defense

               480.    Defendants are not liable because the underlying conduct alleged in the

Second Amended Complaint is the result of the competitive process and has led to actual pro-

competitive results, and the pro-competitive benefits of Defendants’ alleged conduct

substantially outweigh any purportedly anticompetitive effects.

                                                 156
      Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 157 of 158




                                         Forty-Fifth Defense

               481.    Defendants are not liable because Plaintiffs do not have standing.

                                         Forty-Sixth Defense

               482.    Plaintiffs’ claims are barred, in whole or in part, because they have

incurred no legally cognizable injury or damages.

                                        Forty-Seventh Defense

               483.    Defendants are not liable for the conduct of any of current or former

employees and/or agents to the extent that any or all of those current or former employees acted

outside the scope of their authority.

                                        Forty-Eighth Defense

               484.    Defendants deny that Plaintiffs are entitled to recovery of attorneys’ fees,

costs or expenses.

                                         Forty-Ninth Defense

               485.    Plaintiffs’ claims for relief are barred, in whole or in part, because the

Court cannot properly exercise personal jurisdiction over some or all of Defendants.

                                           Fiftieth Defense

               486.    Defendants are not liable because they reasonably relied on government

agency guidance.

                                        PRAYER FOR RELIEF

               WHEREFORE, Defendants pray for judgment against Plaintiffs as follows:

               (1)     Dismissing the entire action with prejudice;

               (2)     Granting Defendants their reasonable costs, expenses and attorneys’ fees;
                       and

               (3)     Awarding Defendants such other, further and different relief as the Court
                       deems just and proper.


                                                 157
     Case 1:16-cv-07926-JPO Document 103 Filed 04/19/19 Page 158 of 158




Dated: April 19, 2019
New York, New York

                                  Respectfully submitted,



                                  CRAVATH, SWAINE & MOORE LLP,

                                     by
                                          /s/ David R. Marriott
                                          David R. Marriott
                                          Kevin J. Orsini
                                          Rory A. Leraris
                                          Members of the Firm

                                  Worldwide Plaza
                                    825 Eighth Avenue
                                        New York, NY 10019
                                           (212) 474-1000
                                               dmarriot@cravath.com
                                               korsini@cravath.com
                                               rleraris@cravath.com

                                  Attorneys for Defendants




                                    158
